           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 1 of 62




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

           v.
                                                                                          CRIMINAL ACTION
 LAMAR FIELDS,                                                                              NO. 15-129

                                  Defendant.



                                                            OPINION

Slomsky, J.                                                                                                      August 31, 2021


                                                TABLE OF CONTENTS

I.    INTRODUCTION................................................................................................................ 3

II.   BACKGROUND .................................................................................................................. 4

III. DEFENDANT’S POST-TRIAL MOTIONS .................................................................... 15

      A.        Defendant’s Motions for a New Trial ...................................................................... 15

                1.     The Government Did Not Violate Brady and its Progeny ................................. 16

                       a.     Khalia Landers’s PSI Regarding Her Mental Health ................................ 19

                       b.     Impeachment Evidence Regarding Shante Watson................................... 22

                       c.     Evidence on False Accusations and Identifications by Landers
                              and Harrison and “Unfounded Leads” ...................................................... 22

                       d.     Immunity Agreements for Pseudo-Patient Witnesses ............................... 25

                       e.     Copies of Defendant’s Phone Records and the Back Side
                              of Prescriptions ......................................................................................... 26

                2.     The Court’s Jury Instructions Do Not Warrant Granting a New Trial ............... 27

                3.     Defendant Will Not Be Granted a New Trial Based on his Purported
                       Unknowing Waiver of His Right to Counsel ..................................................... 29


                                                                   1
           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 2 of 62




             4.      The Superseding Indictment Was Not Constructively Amended ....................... 40

             5.      Defendant Will Not Be Granted a New Trial Based on Purported Newly
                     Discovered Evidence ......................................................................................... 43

      B.     Defendant’s Motions for Reconsideration Will Be Denied.................................... 45

      C.     Defendant’s Motions for a Judgment of Acquittal Will Be Denied ...................... 51

             1.      Defendant’s First and Third Motions for a Judgment of Acquittal .................... 51

             2.      Defendant’s Second Motion for a Judgment of Acquittal .................................. 54

      D.     Defendant’s Motion to Compel Will Be Denied ..................................................... 57

      E.     Defendant’s Motion to Dismiss Will Be Denied ..................................................... 60

      F.     Defendant’s Request for a Post-Trial Evidentiary Hearing Will Bbe Denied ..... 61

IV.   CONCLUSION .................................................................................................................. 62




                                                                 2
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 3 of 62




I.     INTRODUCTION

       This case is the result of criminal opportunity, activity, and continuity. For nearly two years

Defendant Lamar Fields operated a scheme to purchase oxycodone using fraudulent prescriptions,

recruiting others to fill the prescriptions at pharmacies in the Philadelphia area, and then selling

the pills obtained. (See Doc. No. 374 at 1.) During the conspiracy he used eleven individuals—

who were either indigent, addicted to oxycodone, or both—to obtain at least 8,310 oxycodone

pills, with a street value of over $100,000. (See id. at 3-6.)

       On April 1, 2015, a grand jury returned a sixty-three count Indictment charging Defendant

Lamar Fields with the following offenses: conspiracy to knowingly and intentionally distribute

oxycodone (Count 1); knowingly and intentionally distributing, and aiding and abetting the

distribution of, oxycodone (Counts 2 to 32); and knowingly and intentionally acquiring, and aiding

and abetting the acquisition of, oxycodone by misrepresentation, fraud, forgery, deception, and

subterfuge (Counts 33 to 63). (See Doc. No. 1 at 1.) On April 12, 2017, the Indictment was

superseded, charging the same offenses, but in fewer counts: conspiracy to knowingly and

intentionally distribute oxycodone (Count 1); knowingly and intentionally distributing, and aiding

and abetting the distribution of, oxycodone (Counts 2 to 7); and knowingly and intentionally

acquiring, and aiding and abetting the acquisition of, oxycodone by misrepresentation, fraud,

forgery, deception, and subterfuge (Counts 8 to 13). (Doc. No. 134.) At trial, the Government

proceeded only on the charges of conspiracy (Count 1) and acquiring a controlled substance by

fraud (Counts 8 to 13). (See Doc. No. 310 at 2.)

       After a nine-day trial at which Defendant represented himself, with the assistance of

standby counsel, a jury acquitted Defendant on several acquisition charges (Counts 10 to 13), but

convicted him on the conspiracy count and two acquisition counts (Counts 1, 8, and 9). (See Doc.

No. 250 at 1-3.)
                                                  3
           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 4 of 62




          Since his trial ended on December 8, 2017, Defendant has filed a plethora of post-trial

Motions, contending that his convictions should be overturned. (Doc. Nos. 359-69, 373, 376, 395-

96, 405, 418, 423-24.) For all the reasons that follow, Defendant’s Post-Trial Motions will be

denied. Moreover, Defendant’s request for a hearing on his Motions also will be denied.

II.       BACKGROUND

          To begin, on October 2, 2015, before his trial, Defendant requested that he be permitted to

represent himself pro se. (See Doc. No. 285 at 4 ¶ 20.) In response, the Court performed a detailed

colloquy to ensure Defendant understood the nature of his request. (See id. at 5 ¶¶ 5-6, 14-16, 6

¶ 24 to 7 ¶ 7.)1 See also United States v. Booker, 684 F.3d 421 (3d Cir. 2012). At the colloquy

hearing, the Court found that Defendant knowingly and voluntarily waived his right to counsel and

permitted him to represent himself, but appointed standby counsel for assistance. (See Doc. No.

285 at 26 ¶¶ 6-8, 27 ¶¶ 14-15.) Thereafter, over a nine-day trial, the Government presented

evidence showing that Defendant used eleven individuals, as well as himself, to obtain at least

8,310 oxycodone pills,2 containing approximately 147,800 milligrams of oxycodone, with a street

value of over $100,000. (See Doc. No. 374 at 3-6.)

          As noted, a jury convicted Defendant of conspiring to distribute oxycodone and acquiring

oxycodone by fraud. (See id. at 1.) To challenge his convictions, Defendant has filed nineteen

post-trial Motions. (Doc. Nos. 359-69, 373, 376, 395-96, 405, 418, 423-24.) Resolving these

Motions necessitates recounting the scheme Defendant put in place to obtain the oxycodone, the

role played by numerous individuals in the scheme, and his ensuing trial.




1
      A detailed description of the colloquy is set forth in Section III.A.2 infra.
2
      Some of the fraudulent prescriptions used by Defendant were for the brand-name pill Endocet,
      which is a combination of oxycodone and acetaminophen. (See Doc. No. 374 at 4-6.)
                                                     4
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 5 of 62




        From 2011 through 2013, Defendant used fraudulent prescriptions to obtain oxycodone

pills and sell them to others. (See Doc. No. 374 at 1.) Initially, Defendant obtained prescription

pads from coconspirator Monica Harrison, a medical assistant employed by Dr. William Burch,

M.D. 3 (See id. at 2.) For a fee, Harrison would steal blank prescriptions from Dr. Burch’s office

without his knowledge. (See id.; Doc. No. 267 at 170 ¶¶ 3-10.) She then would fill out the

prescriptions with information needed to obtain the pills at a pharmacy, such as: the quantity and

dosage of oxycodone pills to be obtained; Dr. Burch’s forged signature and his Drug Enforcement

Administration (“DEA”) number; and identifying information for “pseudo-patients,” a term used

to describe individuals who would be filling the prescription. (See Doc. Nos. 267 at 174 ¶¶ 21-

23, 175 ¶¶ 11-15; 374 at 2.) The pseudo-patients were neither Dr. Burch’s patients nor prescribed

the medicine by him. (See Doc. No. 374 at 2.) At times, Defendant and coconspirator Khalia

Landers, his wife, also posed as pseudo-patients. (See id.)

        Harrison, however, did not work alone in misusing Dr. Burch’s prescription pads. Two

other Dr. Burch employees, Ramera Williams and Marquita Fields, Defendant’s sister, aided her.

(See Doc. No. 267 at 170 ¶¶ 20-22.) According to Harrison:

        We would take [prescriptions] out of the book and [write] whatever medication that
        [Defendant] wanted . . . Ramera would sign it. Again, I would fill the prescription
        out for the medical dosage, I would write the name, date of birth, and also the DEA
        number.

(Id. at 175 ¶¶ 11-15.) Marquita Fields answered telephone calls from pharmacies seeking

verification of the prescription, a process discussed in more detail below. (See id. at 174 ¶¶ 24-25,

178 ¶ 23 to 179 ¶ 3.) The identifying information written on the prescription was provided by

Defendant to Harrison. (See id.) Written on the prescription was the name of the person who



3
    As will be discussed in more detail below, at some point in 2012 Defendant created his own
    fraudulent prescriptions without Harrison. (See Doc. No. 374 at 3.)
                                                 5
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 6 of 62




would fill the prescription and the drug type and quantity to be filled. (See id.) Once the fraudulent

prescriptions were prepared with Defendant’s specifications, he would obtain the prescriptions at

various locations around Philadelphia or at Dr. Burch’s office. (See id. at 181 ¶¶ 11-13.)

       Once in receipt of the false prescriptions, Defendant and Khalia Landers, his wife, would

recruit individuals to serve as pseudo-patients to fill the prescriptions. (See Doc. No. 374 at 2.)

Overall, they recruited eleven individuals to serve as pseudo-patients, six of whom testified at

Defendant’s trial. (See, e.g., Doc. No. 267 at 141 ¶ 23 to 143 ¶ 4.) For instance, pseudo-patient

Aisha Patton testified that Defendant told her she could “make some extra money by filling some”

illegitimate prescriptions for him. (Doc. No. 268 at 21 ¶¶ 10-11; see also id. at 36 ¶¶ 11-15.) She

described how she and Defendant filled the prescriptions:

       [H]e would meet me, bring me the prescriptions, we would then drive to the
       pharmacy . . . . [H]e would drive. . . . I would then get out with the prescriptions,
       a certain amount of money, go into the pharmacy and get it filled. . . . At that time
       I knew his sister was working [for Dr. Burch]. And he would . . . call her to say
       that we were about to go into the pharmacy and then the pharmacy w[ould] call the
       doctor and I believe his sister would be the one that would answer the phone. . . .
       He told me his sister worked there. . . . [I paid with m]oney that [Defendant] gave
       me. . . . I would bring [the filled prescription] back out, give it to [Defendant]. . . .
       [In return I would get] two bottles or two hundred dollars. . . . Oxycontin was the
       . . . [first prescription]. I don’t remember the second one. . . . [He would] put [the
       pills] in the glove compartment. . . . Sometimes he would come past my house,
       sometimes he would call me by phone. . . . [I would provide the pharmacies with]
       my name, my address and telephone number. . . .

(Id. at 21 ¶¶ 16-17, 19, 22-23; 22 ¶¶ 5-10, 12, 23; 23 ¶ 1, 2-4, 9-12; 25 ¶ 12; 30 ¶¶ 10-11, 24.)

       According to Patton and Harrison, pharmacies engaged in different prescription

verification measures when an individual was trying to fill a prescription. (See Doc. Nos. 267 at

176 ¶¶ 23-25; 268 at 22 ¶¶ 3-18.) Generally, the process involved calling the prescribing

physician’s office to confirm “the name and the date of birth [of the person filling the prescription]

and the dosage that was on the prescription . . . that they were taking into the pharmacy . . .



                                                  6
           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 7 of 62




matched.” (Doc. No. 267 at 176 ¶¶ 23-25.) Attempting to evade these protective measures,

Defendant would tell Harrison and his sister via text message what time a pseudo-patient was

going to fill a prescription so one of them could answer a call from a pharmacy and falsely confirm

the prescription’s validity. (See id. at 185 ¶¶ 12-15; see also Doc. Nos. 268 at 22 ¶¶ 3-12; 374 at

2.)

          Patton testified that she filled prescriptions for Defendant “[a]bout seven [or] eight times,”

based on when Defendant asked her for help. (Doc. No. 267 at 24; see also id. at 5-7.) She stated

that others were in the car twice when she went to pharmacies with Defendant. (See id. at 26

¶¶ 2-7.) One time she was with Kaleana Harvey, another pseudo-patient who also was filling a

prescription for Defendant, and once with Khalia Landers. (See id.; id. at 27 ¶ 22 to 28 ¶15.) Each

time, except for the final time, Defendant followed the same routine. (See id. at 25 ¶ 23 to 26

¶ 1.) According to Patton, however, the final time did not go according to plan:

          The last time I went to go fill it . . . I took my two daughters. . . . I don’t never take
          them with me. And I had no one to watch them when I went to the pharmacy, but
          I needed the money at that time. So I took my two youngest daughters with
          me. . . . I took them out the car, cause my daughter started crying, so they went into
          the pharmacy with me. And I handed [the prescription] over to the pharmacist like
          I do any other time. And he asked my daughters, do they love me and do I love
          them, and we both replied, yes. And he said well, grab a hold of them and just hug
          them . . . and he put a big X on the prescription and told me to get . . . out of his
          pharmacy. . . . I ran out the pharmacy. . . . [Defendant] laughed.

(Id. at 34 ¶¶ 3-7, 12-18, 24, 35 ¶ 6.) After this incident, Patton ceased filling prescriptions for

Defendant. (See id. at 35 ¶¶ 9-10.)4



4
      Patton later received a letter from the Government stating she was a target of an investigation,
      and Defendant suggested that she could “fix this . . . . [b]y coming up with a story about some
      lady named Monica.” (Doc. No. 268 at 35 ¶¶ 20, 22.) Defendant suggested that Patton lie
      about Monica Harrison working as “a therapist or something of that nature and . . . that she
      came to [Patton] with the proposition” of providing Patton with legitimate prescriptions. (Id.
      at 36 ¶¶ 5-7; see also id. ¶¶ 8-10.)


                                                      7
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 8 of 62




        At trial, five other pseudo-patients—Alana Russell, Shante Watson, Kaleana Harvey, Mario

Mazziotti, and Ronald Knopman—testified about their participation in the scheme at Defendant’s

direction. (See id. at 53 ¶ 10 to 62 ¶ 8, 71 ¶ 20 to 81 ¶ 16, 105 ¶ 21 to 116 ¶ 20; see also Doc. No.

269 at 80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15.) This included recruiting them with Khalia Landers’s

help, asking them to fill prescriptions that contained the pseudo-patients’ identifying information,

picking them up and driving them to a pharmacy, giving them money to fill the prescription,

obtaining the pills, and paying them in cash and/or pills for their services.5 (See ids.) Several

pseudo-patients noted Defendant filled out these prescriptions while they were in his car. (See

Doc. Nos. 268 at 55 ¶¶ 12-15, 23-25; 269 at 81 ¶¶ 14-20.)

        In late 2011, Defendant’s scheme began to unravel. (See Doc. No. 267 at 188 ¶¶ 16-17.)

Harrison informed Defendant that she no longer had scripts to give him, and he became enraged.

(See id. at 188 ¶¶ 10-25.) According to Harrison:

        He was very angry. I had went to the house where his mother and sister
        dwell . . . . And I was talking to his sister. We were talking about this is the end,
        we were going to stop. [Defendant] came in ranting and raving, calling me, his
        mother, sister are full of [expletive], and asking where his money was, one of us
        stole it. He also was saying that . . . we owed him 10 more people he had to do.6
        We didn’t fulfill our end of the bargain with filling the rest of his scripts. And he
        didn’t care. He said [expletive] me, pulled out a gun—well, showed it, and said
        that he didn’t care about me. He cared more about his sister because she has a
        daughter, so [expletive] me, and when he got to that point, I just left.

(Id. at 188 ¶ 25 to 189 ¶ 12.) Harrison also testified that the following day Marquita Fields,

Defendant’s sister, told her that the fight continued after she left, and “it got physical in front of



5
    Only pseudo-patient Patton testified that Defendant placed calls to Dr. Burch employees to state
    that they were about to fill a prescription at a pharmacy. (See Doc. No. 268 at 22 ¶¶ 3-18.)
    Coconspirators Harrison and Landers, however, confirmed Patton’s testimony. (See Doc. Nos.
    267 at 185 ¶¶ 1-17; 268 at 152 ¶¶ 7-15.)
6
    Harrison understood owing 10 more people to mean that “[Defendant] wanted 10 more people
    to go into the pharmacy to fill the fake scripts.” (Doc. No. 267 ¶¶ 1-2.)
                                                  8
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 9 of 62




[Marquita Fields’s] daughter. . . . She showed me bruises that was on her arms.” (Id. at 190 ¶ 24,

191 ¶¶ 7-8.) Defendant overcame the prescription shortage by making his own, photocopying

blank prescriptions belonging to Dr. Burch.7 (See id. at 191 ¶ 21 to 192 ¶ 5.)

        In addition to testimony from Harrison and six pseudo-patients, Khalia Landers,

Defendant’s wife and a pseudo-patient, testified as a Government witness. (See Doc. No. 268 at

140 ¶ 4 to 181 ¶ 13.) She testified that Defendant asked her to fill prescriptions for him. (See id.

at 146 ¶¶ 16-22, 147 ¶¶ 1-5.) She affirmed that he drove her to the pharmacy, gave her money and

a prescription with her personal information on it, and took the pills Landers had received. (See

id. at 147 ¶ 14 to 150 ¶ 25.) Corroborating the testimony of Harrison and Patton, Landers said that

Defendant would call Harrison or his sister at Dr. Burch’s office before she entered the

pharmacies.8 (See Doc. Nos. 267 at 185 ¶¶ 1-17; 268 at 22 ¶¶ 3-18, 151 ¶¶ 19-25, 152 at ¶¶ 20-

25.) According to Landers, she eventually learned that Defendant “was selling [the pills] to people

wholesale.” (Id. at 151 ¶ 18.)




7
    Khalia Landers testified that Defendant drove to a photocopy store in the Cheltenham Mall in
    Philadelphia, Pennsylvania and “presented a . . . blank prescription to [a worker] and asked him
    [if] he could make some prescription papers like that.” (Doc. No. 268 at 170 ¶¶ 16-18.)
    Additionally, Dr. Burch affirmed that some of the filled fraudulent prescriptions were not his
    because they were a different color. (See Doc. No. 267 at 158 ¶ 1 to 159 ¶ 14.)
8
    Landers stated that she often overheard Defendant’s conversations with Harrison and described
    them as follows:

        [S]he would be the one that picked up the phone in case whoever was at the
        pharmacy called and wanted to know like, did this doctor write the prescription,
        and she would say yeah, such and such, like got approved of it.

        So in case it was me, for instance, and I was the one that wanted the prescription
        filled, then she would say Khalia Landers, birthday 7/31/78, or whatever, like that
        was the one time was okay to get the prescription filled. She verified them.

    (Doc. No. 268 at 152 ¶¶ 7-15.)
                                                 9
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 10 of 62




        Landers not only filled prescriptions but also recommended potential pseudo-patients to

Defendant. She testified:

        I knew a lot of times like my friends was always like struggling or going through
        things. I mean, my brother [Jamar Cook] was always like back and forth between
        like different girls[’] houses, or like moving around a lot and stuff like that, so I
        knew right off the top of my head that I can count at least like three people that . . .
        wouldn’t mind . . . doing something like that. . . . [f]illing prescriptions for money.
        . . . Shante Watson, Kieania Phillips, and my brother Jamar Cook. . . . [W]hen we
        drove up on them and I was trying to talk to Shante, [Defendant] told me I ain’t
        know like how to say it or whatever, and he was like you don’t know how to talk to
        people. He was like, let me talk to them. So she got in the car and he started . . .
        talking to her about how he want her to do it and stuff. And one of the things that
        struck out the most to me was, when he was like, when you go to these places, the
        pharmacies and stuff, he was like, you can’t be dressed like that, like you a street-
        walker or out in the street. Like you got to [dress] more appropriate, like cover
        your body more, cause she liked to dress like revealing her body and stuff like that.
        So that was like one of the main things that stuck out to me.

(Id. at 155 ¶¶ 5-11, 14, 16-17, 22-25, 156 ¶¶ 1-10.) Landers also said that she was with Defendant

when he drove Watson, Phillips, Cook, and other pseudo-patients to pharmacies to fill

prescriptions. (See id. at 156 ¶¶ 11-15, 159 ¶¶ 22-24, 164 at ¶¶ 3-10.)

        Eventually, Landers told Defendant that she no longer wished to participate in his scheme.

(See id. at 176 ¶¶ 17-25.) According to her, Defendant responded in a manner similar to his

response when Harrison said she wished to withdraw:

        He was angry. He ended up taking my driver’s license and said he was going to get
        somebody else to start doing it . . . . I know he was angry . . . . And we would like
        fight and stuff like that. . . . He said he was going to kill me and if he couldn’t have
        me, nobody could have me.

(Id. at 177 ¶¶ 2-10, 14-15.) She added that Defendant hit her more than once, and in response she

received a separation order.9 (See id. ¶¶ 16-24.)




9
    Defendant’s standby counsel notes, however, that the parties’ separation order has been lifted
    and Defendant and Landers “have been communicating . . . .” (Doc. No. 415 at 1 n.2.)


                                                  10
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 11 of 62




         Defendant engaged in this scheme undetected by law enforcement for nearly two years.

(See Doc. No. 374 at 1.) However, in March 2013, Philadelphia police conducted a traffic stop of

a rental car Defendant was driving, and Defendant gave them a false name and driver’s license.10

(See id. at 3.) After a search of the vehicle uncovered over $9,000 in cash in the glove

compartment, Defendant accompanied the police to their station and also permitted them to search

the hotel room where he was staying. (See id.) Upon entering the room, police found and seized

items suggesting Defendant’s true identity, Defendant’s driver’s license, a piece of paper with

Defendant’s name written on it, and other items suggesting Defendant was staying in the room.

(See id.) They also seized hundreds of fraudulent prescription slips. (See id.) Once Defendant

learned the officers knew his real name, he fled the police station. (See id.) He was apprehended,

placed in handcuffs, and put in the back of a police vehicle. (See Doc. Nos. 206 at 104; 207 at 44,

69; 255 at 9-10.)

         Thereafter, on May 15, 2015, federal agents arrested Defendant on the charges filed in this

case. (See Doc. No. 374 at 7.) One of the agents, DEA Special Agent Gerald Gobin, advised

Defendant of his Miranda rights. (See Doc. No. 268 at 121 ¶¶ 18-19.) After waiving his rights,

Defendant proceeded to discuss his scheme with Gobin, which Gobin recounted at trial:

         I then spoke with [Defendant] and told him I would explain everything to him and
         if he wants to talk to me he can, if he does not, he doesn’t have to. And I said . . . I
         just wanted to get an idea . . . of what his position was right now. . . .

         I explained that this investigation has been going on a long time. I’m aware of
         prescriptions being written, fake prescriptions being used in the name of Dr. Burch,
         they’re being passed at multiple pharmacies by multiple individuals, and we’ve
         been, again, conducting this investigation for quite some time.

         I asked [Defendant] . . . if he wants [to] talk to me, tell me about the prescriptions


10
     The Court has discussed the March 2013 traffic stop at length in an Opinion dated December
     18, 2017. (See Doc. No. 255); United States v. Fields, No. 15-129, 2017 WL 6450605 (E.D.
     Pa. Dec. 18, 2017).
                                                   11
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 12 of 62




       that he’s getting from Monica [Harrison], and he explained that he’s getting
       prescriptions from [Harrison], who worked at Dr. Burch’s office, for 200 to $250.
       I then asked him, were they filled out by [Harrison] or did someone else fill them
       out? [Defendant] explained to me that he—or [Harrison] would fill out these
       prescriptions, sometimes before she met with him, and then there were occasions
       where she was in his presence and would write names and fill them out in his
       presence. And I said, did you actually see her write on the prescriptions, and he
       told [me] he did.

       I then said, well, then what happened next with the prescriptions? How were they
       passed? [Defendant] told me that he recruited several individuals to go to various
       locations, various pharmacies, to hand off these prescriptions and collect the pills.
       And we continued on back and forth, and I . . . asked him, what people passed the
       prescriptions? He said these were people he recruited. He didn’t give any names
       of who he recruited. And I said, well, where did they go? And two of the
       pharmacies he told me right off the top of his head . . . . I then said, well, what
       happens with the pills after they’re collected from the pharmacy? He told me that
       he would use some of them, he would also party with females and he would give
       them some of the pills. And at that point I asked him, what would he do with the
       pills that were left? And he informed me that he would sell them.

       And then we continued on. I asked him, who were his customers, if he could think
       of any, or who were his big customers? He told me Mario Mazziotti and a male of
       Chinese [descent] named Dave, and that was the two customers he gave me.

       I then went into more of the investigation. I let him know I had seen evidence that
       was collected by the Philadelphia Police Department resulting from [the March
       2013] traffic stop and a search at a hotel room and there were prescriptions found
       in Dr. Burch’s name. [Defendant] told me that these were prescriptions he had
       gotten from [Harrison].

(Id. at 121 ¶ 24 to 122 ¶ 4, 122 ¶ 13 to 124 ¶ 5.)

       The Government also corroborated these transactions with testimony from, inter alia, two

DEA Special Agents, Dr. William Burch, and pharmacist Paul Scota. (See generally Doc. Nos.

267-70.) Of note, Dr. Burch testified that Defendant, Landers, and the other pseudo-patients were

never his patients and were not prescribed the medications in the fraudulent prescriptions. (See

Doc. No. 267 at 142 ¶ 2 to 143 ¶ 4, 145 ¶¶ 15-18.) He also described discrepancies in the fraudulent

prescriptions that showed they were not written by him, such as formatting errors and misuse of

medical terminology. (See id. at 146 ¶ 20 to 148 ¶ 22.)

                                                 12
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 13 of 62




         Paul Scota, a pharmacist and owner of Lehigh Pharmacy, one of the pharmacies where

Defendant obtained oxycodone, testified at trial and explained his process of verifying

prescriptions, which included: checking government-issued identification for the patient and the

person picking up the prescription, verifying personal identifying information on the prescriptions,

calling the prescribing physician’s office, and recording that the prescription was verified in a

computer system. (See id. at 101 ¶¶ 2-4, 17-20, 112 ¶¶ 12-16, 114 ¶¶ 11-21.) Further, Scota

described an additional verification measure he used. (See id. at 112 ¶¶ 12-21.) He would place

a sticker on the back of the prescription to identify what drug had been filled and who verified the

prescription and also write other notes. (See id.)

         Further, DEA Special Agent Jeremy Smith testified about Defendant’s pharmacy

transactions. (See Doc. Nos. 268 at 119; 270 at 3.) Agent Smith reviewed summary charts he

prepared that compiled pharmacy records for the filled fraudulent prescriptions, which showed the

number of prescriptions filled by each pseudo-patient and Defendant.11 (See Doc. No. 270 at 24

¶¶ 2-25.) Additionally, Smith explained Defendant’s phone records, which showed that he was in

contact with Harrison, his sister, and the other pseudo-patients while filling the fraudulent

prescriptions. (See id. at 35 ¶ 25 to 37 ¶ 10, 42 ¶ 17 to 58 ¶ 1.) The transactions by pseudo-patients

are summarized in the following chart:




11
     Defendant also stipulated that his fingerprint was found on a fraudulent prescription filled by
     non-witness pseudo-patient Jamar Cook. (See Doc. No. 270 at 131 ¶¶ 14-16.)
                                                 13
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 14 of 62




     Name of Pseudo-         Number of Overt            Total mg of            Total Number of
        Patient                  Acts12                 Oxycodone               Pills Obtained
                                                         Obtained
 Gena Baity/Chandler       1                        1200 mg                  120
 Terrance Carter           11                       20100 mg                 990
 Jamar Cook                18                       31800 mg                 1860
 Lamar Fields              213                      3000 mg                  180
 Kaleana Harvey            7                        17400 mg                 1200
 Ronald Knopman            2                        6300 mg                  210
 Kahlia Landers            3                        8700 mg                  450
 Mario Mazziotti           2                        6200 mg                  330
 Aisha Patton              7                        29100 mg                 1290
 Kieania Phillips          10                       13800 mg                 1020
 Alana Russell             2                        3000 mg                  180
 Shante Watson             5                        7200 mg                  480

 TOTAL                     70 Overt Acts            147800 mg                8310 Pills

(See Doc. No. 374 at 3-6.)

         Following the nine-day trial, a jury convicted Defendant of one charge of conspiracy to

knowingly and intentionally distribute oxycodone “from in or around April 2011 to in or around

March 29, 2013” (Count 1) and two acquisition charges occurring “on or about June 4, 2011”

(Count 8) and “on or about July 1, 2011” (Count 9). (Doc. No. 250 at 1-2.) The jury acquitted

Defendant of four acquisition charges occurring “on or about September 24, 2011, . . . October 1,

2011, . . . October 24, 2011, . . . [and] November 2, 2011” (Counts 10-13). (Id. at 2-3.) The six

acquisition charges (Counts 8-13) refer to occasions where Defendant himself attempted to fill a


12
     Each overt act refers to a separate date when Defendant and the pseudo-patient filled a
     prescription together. (See Doc. No. 374 at 4-6.)
13
     In the Superseding Indictment, the Government lists six overt acts involving when Defendant
     allegedly acquired oxycodone with a fraudulent prescription in his own name. (See Doc. No.
     374 at 4-6.) The above chart, however, only includes two of these overt acts. The six overt acts
     correspond to the six acquisition counts in the Superseding Indictment. (See Doc. No. 250 at
     2-3.) The jury found Defendant guilty of acquiring oxycodone on only two of the six occasions,
     and for this reason the Court includes only the two incidents in the chart. (See id.)
                                                  14
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 15 of 62




fraudulent prescription in his own name. (See id.; Doc. No. 374 at 4-6.) Thus, the jury found that

Defendant twice posed as a pseudo-patient. (See ids.)

       Since his trial’s conclusion, Defendant has filed a bevy of post-trial Motions. (Doc. Nos.

359-69, 373, 376, 395-96, 405, 418, 423-24.) On December 9, 2019, the Government filed an

Omnibus Response to Defendant’s Post-Trial Motions. (Doc. No. 374.) Thereafter, Defendant

filed additional post-trial Motions, and the Government filed corresponding Responses. (Doc.

Nos. 406, 410, 430.) Defendant also has filed various Replies to the Government’s Responses.

(Doc. Nos. 403, 412-13, 419.) Finally, during a May 24, 2021 hearing, the Court permitted

Defendant and the Government to file supplemental memoranda on Defendant’s Motion to Compel

the Government to submit documents for an in camera review (Doc. No. 405), and both parties

filed separate memoranda. (Doc. Nos. 422, 427.)

       For reasons discussed below, all of Defendant’s Motions will be denied.

III.   DEFENDANT’S POST-TRIAL MOTIONS

       Defendant’s nineteen post-trial Motions can be grouped as follows: (1) Motions for a new

trial based on alleged Brady violations, an improper jury instruction, invalid waiver of counsel,

constructive amendment of Defendant’s Superseding Indictment, and newly discovered evidence

(Doc. Nos. 359, 361-365, 369, 376, 395-96, 424); (2) Motions for Reconsideration of denials of

the Motion to Suppress and Motion to Dismiss (Doc. No. 360, 366, 418); (3) Motions for Acquittal

(Doc. Nos. 367-68, 373); (4) a Motion to Compel the Government to submit documents for in

camera review (Doc. No. 405); and (5) a Motion to Dismiss for Government interference with a

defense witness (Doc. No. 423).

       A.      Defendant’s Motions for a New Trial

       In ten of his post-trial Motions, Defendant avers that he should be granted a new trial based

on the following errors at his trial: (1) alleged Brady violations by the Government (Doc. Nos.

                                                15
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 16 of 62




359, 363-65, 395); (2) an improper jury instruction on the Government’s burden of proof (Doc.

No. 361); (3) an unknowing waiver of his right to counsel (Doc. No. 362); (4) a constructive

amendment of the Superseding Indictment (Doc. No. 369); and (5) newly discovered evidence

regarding alleged pseudo-patient Gena Baity/Chandler14 and witness Khalia Landers (Doc. Nos.

376, 396, 424). None of these arguments warrant granting Defendant a new trial.

                 1.      The Government Did Not Violate Brady and its Progeny

         Defendant claims the Government committed a number of Brady violations. First, he

asserts that the Government did not provide him with Khalia Landers’s Presentence Investigation

Report (“PSI”) that recounts her mental health disorders. (See Doc. No. 359 at 4.) Defendant

claims he was unaware of her mental health conditions and corresponding treatments and therefore

was unable to fully challenge their effects on Landers’s credibility. (See id. at 5-7.) Second, he

alleges that he was not provided information to impeach the purported perjured testimony pseudo-

patient witness Shante Watson gave regarding prescriptions she filled. (See Doc. No. 363 at 3.)

Third, he accuses the Government of withholding evidence showing that Landers and Monica

Harrison falsely accused him of filling prescriptions and that Landers and Harrison could not

identify each other. (See Doc. No. 364 at 2-3.)

         Fourth, he submits that because several pseudo-patient witnesses were not indicted,15 they

must have been granted immunity, and the Government’s failure to disclose their immunity

agreements was improper. (See Doc. No. 365 at 2.) Fifth, he asserts that the Government did not



14
     At trial and in their filings, the parties interchangeably refer to Baity/Chandler as either “Gena
     Baity” or “Gena Chandler.” The Court will use both surnames in discussing her.
15
     Specifically, Defendant notes that Shante Watson, Alana Russell, Kaleana Harvey, Mario
     Mazziotti, and Ronald Knopman were not prosecuted. (See Doc. No. 365 at 2 n.2.) For this
     reason, he alleges “[i]t can be reasonably inferred that these individuals ha[d] some sort of an
     agreement with the [G]overnment . . . .” (Id.)
                                                   16
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 17 of 62




provide him with copies of his phone records before trial, divesting him of the opportunity to

challenge their authenticity. (See Doc. No. 395 at 3.) Finally, he states he was not given pictures

of the back side of any prescriptions, prohibiting him from attacking witness Paul Scota’s

testimony on his pharmacy’s prescription verification procedures.16 (See id. at 3-4.)

         The government is required to disclose to a criminal defendant evidence that is favorable

to the accused and “material either to guilt or punishment.” Brady v. Maryland, 373 U.S. 83, 87

(1963); United States v. Bagley, 473 U.S. 667, 674 (1985). Included in the government’s required

disclosures is any evidence that can be used to impeach testifying witnesses. See Giglio v. United

States, 405 U.S. 150, 154 (1972). Evidence is material either to guilt or punishment if there is a

“reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” Bagley, 473 U.S. at 682 (opinion of Blackmun, J.); id. at

685 (White, J., concurring in part and concurring in judgment). See also Kyles v. Whitley, 514

U.S. 419, 433-34 (1995) (rephrasing the inquiry as whether “there is a reasonable probability that,

had the evidence been disclosed to the defense, the result of the proceeding would have been

different.”). However, the “mere possibility” that an undisclosed item may have affected the

outcome of the trial does not establish materiality. See United States v. Agurs, 427 U.S. 97, 109-

10 (1976).

         Despite the government’s disclosures required under Brady and its progeny, there are

significant limitations to what actions the government must take. Importantly, “[t]here is no



16
     Defendant also claims the Government did not turn over information on “unfounded leads”
     associated with his case. (Doc. No. 364 at 2-3.) As will be discussed further in Section
     III.A.1.c, infra, Defendant does not define “unfounded leads,” but the Court believes he uses
     this term to refer to individuals whom investigators at one point may have believed were
     participants in Defendant’s conspiracy, but were not referred to as participants at his trial. (See
     id.)


                                                   17
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 18 of 62




general constitutional right to discovery in a criminal case, and Brady did not create one . . . .”

Weatherford v. Bursey, 429 U.S. 545, 559 (1977). Because Brady is a disclosure—and not a

discovery—rule, absent a defendant’s showing that Brady material has not been disclosed, “the

prosecutor’s decision on disclosure is final. [A] [d]efen[dant] . . . has no constitutional right to

conduct his own search of the [government]’s files to argue relevance.” Pennsylvania v. Ritchie,

480 U.S. 39, 59-60 (1987). Moreover, although Brady places an affirmative obligation on

prosecutors to learn of favorable evidence known by others working on the government’s behalf

in the case, there is no “duty . . . to learn of information possessed by other government agencies

that have no involvement in the investigation or prosecution at issue.” United States v. Merlino,

349 F.3d 144, 154 (3d Cir. 2003) (citing United States v. Morris, 80 F.3d 1151, 1169 (7th Cir.

1996)). It also is a “well-established principle that the government is not obliged under Brady to

furnish a defendant with information he already has or, with reasonable diligence, he can obtain

himself.” United States v. Pelullo, 399 F.3d 197, 202 (3d Cir. 2005) (quotation marks and citation

omitted); see also United States v. Tadros, 310 F.3d 999, 1005 (7th Cir. 2002) (“Brady . . . does not

require the government to act as a private investigator and valet for the defendant, gathering

evidence and delivering it to opposing counsel.”).

       As a general rule, to establish a Brady violation of the Due Process Clause of the Fifth

Amendment to the United States Constitution, a defendant must show: “(1) evidence was

suppressed; (2) the suppressed evidence was favorable to the defense; and (3) the suppressed

evidence was material either to guilt or to punishment.” Pelullo, 399 F.3d at 209 (quotation marks

and citation omitted). For the reasons discussed below, Defendant has not shown any Brady

violations occurred because the alleged withholdings either did not occur or the documents are not

material to his guilt or punishment.



                                                 18
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 19 of 62




                        a.     Khalia Landers’s PSI Regarding Her Mental Health

         First, Defendant contends that because he was not provided with Khalia Landers’s PSI, he

was not made aware of her mental health diagnoses and treatment, and as a result was unable to

properly cross-examine and challenge her credibility. (See Doc. No. 359 at 4-7.) Defendant was

aware, however, of Landers’s mental health and treatments before trial and could have cross-

examined her on these issues. The Government provided Defendant with rough agent notes17 from

an interview with Landers that noted she:

         [R]eported suffering from panic attacks, post-traumatic stress syndrome, and bi-
         polar disorder, in part stemming from . . . [D]efendant’s abuse. [She] also reported
         receiving mental health treatment and taking anxiety medication, which she said
         did not affect her comprehension.

(Doc. No. 374 at 11.) The information in these notes gave Defendant ample notice of Landers’s

conditions and that she was receiving treatment, and despite this knowledge, Defendant chose not

to explore these issues at trial and did not question Landers about her mental condition or

treatment. (See Doc. Nos. 268 ¶ 4 to 233 ¶ 4; 269 at 39 ¶ 20 to 63 ¶ 1.)

         Moreover, at the time of Defendant’s trial, he had been married to Landers for over six

years. (See Doc. No. 268 at 144 ¶¶ 13-16, 178 ¶¶ 2-3.) They separated in February 2012, but their

marriage continued. (See id.) Defendant would be aware of her mental health challenges from

their marriage.18

         And the Government has represented that it has turned over to Defendant all Brady

material, including “pharmacy records, including patient profiles, signature logs, and prescription



17
     According to the Government, the rough agent notes were prepared by a DEA special agent and
     were written on November 21, 2017. (See Doc. No. 374 at 11.)
18
     In a letter dated April 21, 2021, Defendant’s standby counsel noted that “[D]efendant and Ms.
     Landers have been communicating with each other via letters and email for years now.” (Doc.
     No. 415 at 1 n.2.)
                                                 19
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 20 of 62




scripts . . . . [and] reports of interviews and proffers [of Monica Harrison and Khalia

Landers] . . . .” (Doc. No. 374 at 12; see also id. at 11.) The Government is not permitted, however,

to turn over a PSI of another defendant, which is a confidential document prepared at the request

of the Court. See E.D. Pa. Local R. 32.3(2). Thus, Defendant has not shown that the Government

withheld any Brady evidence in this case.

         Finally, Landers’s mental health conditions and treatments are not material to Defendant’s

guilt or punishment. Further explanation of them would not produce evidence that would change

the results at trial. As discussed at length in Section II supra, at Defendant’s trial, Landers primarily

testified about her filling prescriptions for Defendant, her recommending pseudo-patients to

Defendant, Defendant’s methods of filling the fraudulent prescriptions with pseudo-patients, and

Defendant’s physical and verbal abuse towards her when she told him she wished to stop

participating in his scheme. (See Doc. No. 268 at 140 ¶ 4 to 181 ¶ 13.) However, the Government

proffered numerous witnesses that corroborated Landers’s testimony, and even apart from her

testimony and that of other witnesses, Defendant confessed to his participation in the offenses.

(See id. at 121 ¶ 24 to 122 ¶ 4, 122 ¶ 13 to 124 ¶ 5.) Simply put, there was overwhelming evidence

of Defendant’s guilt on the charges he was convicted of committing.19

         As part of the evidence, DEA Special Agent Smith reviewed summary charts on the filled

prescriptions that contained the names of Landers and other pseudo-patients. (See Doc. No. 270

at 24 ¶¶ 2-25.) Dr. Burch also confirmed that neither Landers nor the recommended pseudo-

patients were patients of his or were prescribed the medications in the fraudulent prescriptions,

underscoring Landers’s role as a pseudo-patient. (See Doc. No. 267 at 142 ¶ 2 to 143 ¶ 4; 145



19
     Although the jury acquitted Defendant on four counts, believing that the evidence did not show
     he personally filled certain prescriptions, the acquittals do not diminish the fact that the
     evidence against him on the counts of conviction was considerable. (See Doc. No. 250 at 2-3.)
                                                   20
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 21 of 62




¶¶ 15-18.)    Landers’s statements that she and other pseudo-patients filled prescriptions for

Defendant merely confirmed the testimony of Smith and Burch.

       In addition, Agent Gerald Gobin recounted Defendant’s post-arrest confession at trial. (See

Doc. No. 268 at 121 ¶ 24 to 122 ¶ 4, 122 ¶ 13 to 124 ¶ 5.) Gobin explained that Defendant admitted

to, inter alia, receiving fraudulent prescriptions from Harrison, recruiting pseudo-patients to fill

the prescriptions, and selling the pills obtained from the prescriptions. (See id.) In light of his

confession, any information Landers provided on Defendant’s involvement in his scheme was

cumulative.

       Furthermore, six pseudo-patients testified about their roles in Defendant’s scheme and his

method of filling false prescriptions, including Defendant recruiting them in part with the help of

Landers, asking them to fill prescriptions for him that contained the pseudo-patients’ identifying

information, picking them up and driving them to a pharmacy, giving them money to fill the

prescriptions, taking the pills received, and paying them in cash and/or pills. (See Doc. No. 268

at 21 ¶¶ 10-11, 16-17, 19, 22-23; 22 ¶¶ 5-10, 12, 23; 23 ¶¶ 1, 2-4, 9-12; 25 ¶ 12; 30 ¶¶ 10-11, 24;

36 ¶¶ 11-15; 53 ¶ 10 to 62 ¶ 8; 71 ¶ 20 to 81 ¶ 16; 105 ¶ 21 to 116 ¶ 20; see also Doc. No. 269 at

80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15.) Harrison and pseudo-patient Aisha Patton also testified

that Defendant would coordinate with Harrison and his sister to alert them via text message when

a pseudo-patient would be filling a prescription so they could answer verification calls from the

pharmacy and falsely confirm the prescription’s validity. (See Docs. No. 267 at 185 ¶¶ 12-15; 268

at 22 ¶¶ 3-12; 374 at 2.) Further, although no other witness corroborated Landers’s story about

Defendant’s abuse toward her when she stated she wished to withdraw from his scheme, Harrison

also testified about Defendant’s anger toward her when she expressed her intent to withdraw, which

included him showing a gun during the altercation. (See Doc. No. 267 at 188 ¶ 25 to 189 ¶ 12.)



                                                21
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 22 of 62




Any insight on Defendant the jury gleaned from Landers’s testimony was equally evident from

Harrison’s.

       Given that Defendant was aware before trial of Landers’s mental health conditions and that

she was receiving treatment, and given the overwhelming evidence of Defendant’s guilt on the

three counts of conviction, no Brady violation occurred.

                       b.     Impeachment Evidence Regarding Shante Watson

       Next, Defendant argues that he was not provided with information to impeach pseudo-

patient witness Shante Watson. (See Doc. No. 363 at 3.) Defendant’s complaint here, however, is

not that the Government withheld evidence from him but rather that Watson provided inconsistent

testimony about one prescription she claimed to have filled. (See id.; Doc. No. 374 at 11.) The

Government represented it turned over all Brady materials for their witnesses, and Defendant does

not identify any materials related to Watson that the Government withheld. (See ids.) If Defendant

believed Watson provided false testimony, he was free to explore any inconsistencies during cross-

examination, which he did not do. (See Doc. No. 268 at 68-69.) Additionally, the jury observed

Watson’s testimony and had copies of all pharmacy records to review in reaching its verdict. (See

Doc. No. 374 at 12.) It was within the jury’s purview to assess Watson’s credibility and testimonial

consistency. For these reasons, Defendant has not shown a Brady violation as to Watson.

                       c.     Evidence on False Accusations and Identifications by Landers
                              and Harrison and “Unfounded Leads”

       Defendant also claims the Government withheld evidence showing that witnesses Landers

and Harrison falsely accused him of filling prescriptions he did not fill, and that Landers and

Harrison could not identify each other. (See Doc. No. 364 at 2-3.) Defendant, however, had any

information on these subjects available to him at trial and chose not to cross-examine Landers and

Harrison about their alleged prior inconsistent statements and misidentifications. (See Doc. Nos.


                                                22
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 23 of 62




267 at 192 ¶ 17 to 214 ¶ 12; 268 at 182 ¶ 4 to 233 ¶ 23; 269 at 39 ¶ 20 to 63 ¶ 1.) Again, it is noted

that the Government avers it disclosed all Brady materials, including “reports of interviews and

proffers” with Harrison and Landers, and Defendant has not come forward with evidence

suggesting this representation is untrue. (Doc. No. 374 at 12; see also id. at 11.)

       Additionally, Defendant alleges that the Government did not turn over information on

“unfounded leads” associated with his case. (Doc. No. 364 at 3.) Defendant does not explain what

he means by “unfounded leads,” but claims the following was withheld:

       During proffer interviews with the [G]overnment, Monica Harrison identified
       Raymond Russell, Cinqueta Slater, Kelly Wright, Sharon Robinson, Gloria
       Matthews, Stephanie Lyons, Evelyn Flowers, Joyce McMillan, Norman Davis, and
       Wayne Whitley as individuals who filled prescriptions with the assistance of
       Defendant. Ms. Harrison also identified Brittany Rivera as someone who filled
       prescriptions for Marquita Fields. All of which the [G]overnment knew to be
       untrue. . . .

       During proffer interviews with the [G]overnment, Khalia Landers identified Alonzo
       Allison and Keyanna Holland as individuals who filled prescriptions for the
       Defendant. She also identified Shinease Lee as an individual who the Defendant
       purchased prescriptions from. All of which the [G]overnment knew to be untrue.

(Id. at 2-3 nn.2-3.) The Court interprets these allegations or “unfounded leads” to refer to the

above individuals whom Defendant claims investigators at one point believed were involved in his

conspiracy but at trial were not alleged to be participants. (See id. at 3.)

       The Court has already considered Defendant’s requests for information related to people

not called to testify at his trial. (See Doc. No. 310 at 4-5.) In an Order dated August 23, 2018, the

Court denied Defendant’s Motion to Compel and Amended Motion to Compel the Government to

produce similar information, reasoning:

       Defendant’s Motions contain a lengthy list of names about which he seeks
       information, including Kenya Hollands, Brittany Rivera, Shineace Lee, Joyce
       Johnson, Monica Harrison, Khalia Landers, Dr. William Burch, Ramira Williams,
       Valerie Felder, Bruce McGrier, Alonzo Allison, Keith Covington, Terrance Carter,
       Shante Watson, Ihsanulla Maaf, Auguste Witherkeen, Asha Webb, Gregory Scales,

                                                  23
           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 24 of 62




       Derrick Suggs, Paul Scota, and Agent Gobbons. (Doc. Nos. 298, 305.) He
       essentially wants all information on these persons in the Government’s possession
       to be turned over to him.

       ...

       The majority of the remaining information that Defendant requests in his Motion
       pertains to individuals who were not called to testify at trial and/or who were not
       part of the charges on which Defendant was convicted. (Doc. No. 298 ¶ 4(c), (d),
       (e), (j), (k), (m), (u), (v), (x).) Thus, the information is not subject to disclosure and
       there is no legal basis to require the Government to provide Defendant with these
       documents.

       Finally, Defendant has not made a showing that any of the requested documents are
       material to his guilt nor has he provided a legal basis for the considerable amount
       of his post-conviction discovery requests in this case. Defendant received a vast
       amount of documents throughout his trial, including Jencks and Giglio material,
       and had the opportunity to cross-examine the Government’s witnesses in depth at
       his trial. Thus, Defendant’s Motions (Doc. Nos. 298, 304) will be denied.

(Id. at 4-5.) This same reasoning applies to Defendant’s instant request. None of the individuals

Defendant seeks information on were “called to testify at trial and/or . . . were . . . part of the

charges on which Defendant was convicted.” (Id. at 5.) He also has not shown that this

information is material to his guilt. As discussed above, the Government provided Defendant with

“reports of interviews and proffers” with Harrison and Landers, and he chose not to cross-examine

them about any perceived inconsistent statements or misidentifications they made. (Doc. No. 374

at 12; see also Doc. Nos. 267 at 192 ¶ 17 to 214 ¶ 12; 268 at 182 ¶ 4 to 233 ¶ 23; 269 at 39 ¶ 20 to

63 ¶ 1.)

       Furthermore, the discussion above on the considerable amount of evidence presented at

trial incriminating Defendant in this case also applies here. See supra Section III.A.1.a. Any

testimony given by Landers and Harrison was corroborated by, inter alia, Defendant’s confession

that he received prescriptions from Harrison, the testimony from six pseudo-patients, two DEA

Special Agents, one of whom testified about the pharmacy records for the false prescriptions, and



                                                  24
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 25 of 62




Dr. Burch. (See Doc. Nos. 267 at 142 ¶ 2 to 143 ¶ 4, 145 ¶¶ 15-18, 146 ¶ 20 to 148 ¶ 22; 268 at

21 ¶¶ 10-11, 16-17, 19, 22-23, 22 ¶¶ 5-10, 12, 23, 23 ¶¶ 1, 2-4, 9-12, 25 ¶ 12, 30 ¶¶ 10-11, 24, 36

¶¶ 11-15, 53 ¶ 10 to 62 ¶ 8, 71 ¶ 20 to 81 ¶ 16, 105 ¶ 21 to 116 ¶ 20, 121 ¶ 24 to 122 ¶ 4, 122 ¶ 13

to 124 ¶ 5; 269 at 80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15; 270 at 24 ¶¶ 2-25, 35 ¶ 25 to 37 ¶ 10, 42

¶ 17 to 58 ¶ 1.) He also confessed to his involvement in the scheme. (See Doc. No. 268 at 121

¶ 24 to 122 ¶ 4, 122 ¶ 13 to 124 ¶ 5.) His claim of not being provided with “unfounded leads”

would not result in a different outcome at trial. Thus, given all this evidence presented against

Defendant, the requested information would not have been material to his guilt and no Brady

violation has been shown.

                       d.      Immunity Agreements for Pseudo-Patient Witnesses

       In addition, Defendant posits that the Government withheld immunity agreements between

it and the pseudo-patient witnesses. (See Doc. No. 365 at 2.) He reasons that “[i]t can reasonably

be inferred that” witnesses Shante Watson, Alana Russell, Kaleana Harvey, Mario Mazziotti, and

Ronald Knopman received “some sort of agreement with the [G]overnment based upon the fact

that they testified . . . and were never criminally charged.” (Id. at 2 n.2.) The Government,

however, denies that any witnesses were granted immunity. (See Doc. No. 374 at 13.)

       Defendant was free to explore any perceived witness biases on cross-examination,

including whether they had immunity agreements with the Government, and he chose not to do so.

(See Doc. Nos. 268 at 62 ¶ 16 to 66 ¶ 10, 81 ¶ 21 to 97 ¶ 1, 116 ¶ 25 to 118 ¶ 10; 269 at 88 ¶¶ 3-

19, 111 ¶ 22 to 114 ¶ 6.) And the absence of any immunity agreements is underscored by the

Government’s questioning of three different witnesses—Monica Harrison, Aisha Patton, and

Khalia Landers—about their cooperation plea agreements with the Government. (See Doc. Nos.

267 at 127 ¶¶ 3-25; 268 at 29 ¶ 10 to 30 ¶ 5, 142 ¶ 20 to 143 ¶ 17.) There is nothing to suggest the

Government made or withheld additional agreements with other witnesses.                 Defendant’s
                                                 25
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 26 of 62




speculation that witnesses received immunity agreements does not rise to the level of a Brady

violation.

                       e.      Copies of Defendant’s Phone Records and the Back Side
                               of Prescriptions

       Finally, Defendant objects to not receiving copies of either his phone records or the back

side of the prescriptions shown to witness Paul Scota, the pharmacist. (See Doc. No. 395 at 3-4.)

Defendant claims he “was surprised by the undisclosed evidence of . . . [his] phone records” and

not receiving the back side of the fraudulent prescriptions. (Id. at 3.) However, neither of these

items constitutes Brady evidence.

       First, the Government is not required to provide Defendant with his own phone records

because he could have obtained them on his own. See Pelullo, 399 F.3d at 202 (holding that it is

a “well-established principle that the government is not obligated under Brady to furnish a

defendant with information which he already has or, with any reasonable diligence, he can obtain

himself”) (quotation marks omitted) (quoting United States v. Starusko, 729 F.2d 256, 262 (3d Cir.

1984)). Second, Defendant’s insistence that he did not receive the phone records or back side of

prescriptions is belied by the Government’s numerous assurances that it turned over to Defendant

all relevant materials and his failure to object to the introduction of the phone records or

prescriptions into evidence during the trial. (See Doc. Nos. 267 at 107 ¶ 25 to 109 ¶ 13; 270 at 34

¶ 16 to 36 ¶ 18; 310 at 4-5; 374 at 11-12.)

       Further, neither of these documents are material to Defendant’s guilt given all the other

evidence presented against him. The phone records were used as another method to confirm the

testimony of Harrison, Landers, and pseudo-patient Patton that Defendant communicated with

Harrison and Marquita Fields before filling prescriptions so they could answer verification calls

from pharmacies. (See Doc. Nos. 267 at 185 ¶¶ 1-17; 268 at 22 ¶¶ 3-18, 151 ¶¶ 19-25, 152 ¶¶ 20-


                                                26
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 27 of 62




25.) This testimony was confirmed by numerous witnesses, independent of the phone records.

(See Doc. No. 268 at 21 ¶¶ 10-11, 16-17, 19, 22-23; 22 ¶¶ 5-10, 12, 23; 23 ¶¶ 1, 2-4, 9-12; 25

¶ 12; 30 ¶¶ 10-11, 24; 36 ¶¶ 11-15; 53 ¶ 10 to 62 ¶ 8; 71 ¶ 20 to 81 ¶ 16; 105 ¶ 21 to 116 ¶ 20; see

also Doc. No. 269 at 80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15.) The records also showed that

Defendant communicated with pseudo-patients while they were filling prescriptions, which was

corroborated by the testimony of at least seven witnesses and the pharmacy logs showing that the

prescriptions were filled. (See Doc. No. 270 at 34 ¶ 20 to 58 ¶ 1.)

         Moreover, the back side of the prescriptions only was one of several methods Scota used

to confirm a prescription was valid.20 (See Doc. No. 267 at 112 ¶¶ 12-21.) He also verified a

prescription by checking the patient’s identification, calling the prescribing physician’s office, and

recording in his computer that the prescription was verified. (See id. at 112 ¶¶ 12-16, 114 ¶¶ 11-

21.) Furthermore, Scota is the owner of only one of the many pharmacies where Defendant filled

his fraudulent prescriptions. (See id. at 98 ¶ 11 to 99 ¶ 2.) Simply put, Defendant has not shown

that the back side of the prescriptions contained Brady evidence or that he was prevented from

examining them before trial if he had requested to do so.

         For all the above reasons, the Government did not commit any Brady violations in this

case. The Court will next address Defendant’s remaining Motions for a new trial.

                 2.     The Court’s Jury Instructions Do Not Warrant Granting a New Trial

         In addition to his Brady arguments, Defendant submits that the Court gave an improper

jury instruction on the Government’s burden of proof. (See Doc. No. 361 at 2-4.) When the Court

defined “proof beyond a reasonable doubt,” the trial transcript shows that the Court said, “[p]roof



20
     As mentioned in Section II supra, Scota would place a sticker on the back of the prescription to
     show what drug had been filled and who verified the prescription. (See Doc. No. 267 at 112
     ¶¶ 12-21.) He also wrote other notes on the back side. (See id.)
                                                  27
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 28 of 62




beyond a reasonable doubt does not mean proof beyond all possible doubt, but to a mathematical

certainty.” (Doc. No. 272 at 88 ¶¶ 11-12) (emphasis added). Defendant argues the change reduced

the Government’s burden of proof. (See Doc. Nos. 361 at 2-4; 374 at 14.)

         To show that jury instructions violated a defendant’s due process rights under the Fifth

Amendment to the United States Constitution, a defendant “must demonstrate both (1) that the

instruction contained some ambiguity, inconsistency, or deficiency, and (2) that there was a

reasonable likelihood that the jury applied the instruction in a way that relieved the [Government]

of its burden of proving every element of the crime beyond a reasonable doubt.” Williams v.

Beard, 637 F.3d 195, 233 (3d Cir. 2011) (quotation marks and citation omitted).               “[T]he

Constitution does not require that any particular form of words be used in advising the jury of the

[G]overnment’s burden of proof.” Victor v. Nebraska, 511 U.S. 1, 5 (1994). “The inquiry is not,

then, whether a particular word or phrase is used, but rather, when taken as a whole, the instructions

[must] correctly conve[y] the concept of reasonable doubt to the jury.” Laird v. Horn, 159 F. Supp.

2d 58, 92 (E.D. Pa. 2001) (alterations in original) (quotation marks and citation omitted). In other

words, the instruction must “impress[] upon the jury the need to reach the subjective state of near

certitude of guilt . . . .” Victor, 511 U.S. at 2.

         Here, the substitution of the conjunction “but” instead of “or” does not rise to the level of

a Constitutional violation.21 Contrary to Defendant’s argument, use of the conjunction “but”

heightened the Government’s burden of proof by instructing the jury that it needed to find

Defendant guilty to a mathematical certainty, a higher standard than reasonable doubt. (See Doc.

No. 272 at 88 ¶¶ 11-12.) Moreover, “when taken as a whole,” the remaining instructions “correctly

conve[yed] the concept of reasonable doubt to the jury.” Laird, 159 F. Supp. 2d at 92 (quotation



21
     The Court agrees that the trial transcript is correct.
                                                     28
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 29 of 62




marks and citation omitted). The Court went on to instruct:

       A reasonable doubt is a fair doubt based on reason, logic, commonsense or
       experience. It is a doubt that an ordinary reasonable person has after carefully
       weighing all of the evidence and is a doubt of the sort that would cause him or her
       to hesitate to act in matters of importance in his or her own life. It may arise from
       the evidence or from the lack of evidence or from the nature of the evidence.

(Doc. No. 272 at 88 ¶¶ 14-21.) Given the above instructions, and taking them as a whole, there is

no “reasonable likelihood that the jury applied the instruction in a way that relieved the

[Government] of its burden of proving every element of the crime beyond a reasonable doubt.”

Williams, 637 F.3d at 233 (quotation marks and citation omitted). Thus, a new trial is not

warranted based upon the challenged jury instruction.

               3.      Defendant Will Not Be Granted a New Trial Based on his Purported
                       Unknowing Waiver of His Right to Counsel

       Additionally, Defendant avers that he did not knowingly waive his right to counsel. (See

Doc. No. 362 at 1-5.) He argues that he lacked full information to make this decision because the

Court did not elaborate on:

       [A]ll the statutory offenses [included in the Superseding Indictment], the full range
       of punishments, possible defenses, that in the event that he . . . is dissatisfied with
       stand-by counsel[’s] assistance he cannot make a claim of ineffective counsel, . . .
       that he may be hampered in presenting his defense by his lack of knowledge of the
       law[,] and that his effectiveness of his defense may well be diminished by his dual
       role as attorney and accused.

(Id. at 2.) He continues, noting that the Court failed to tell him whether his charges were for

violations of either 21 U.S.C. § 843 or 29 U.S.C. § 843, which subsections he was being charged

with, and that he could be sentenced to more than three years’ supervised release. (See id. at 2-3.)

       The Sixth Amendment to the United States Constitution grants a criminal defendant the

right to counsel and the corollary right to refuse counsel and represent himself. See Faretta v.

California, 422 U.S. 806, 814 (1975); United States v. Peppers, 302 F.3d 120, 130 (3d Cir. 2002)

(“Thus, a defendant who chooses to represent himself must be allowed to make that choice, even
                                                 29
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 30 of 62




if it works ultimately to his own detriment”) (quotation marks and citation omitted). Before

allowing a criminal defendant to represent himself, the Court must determine the defendant’s

competency to waive the right to counsel. See Godinez v. Moran, 509 U.S. 389, 399-400 (1993).

The scope of the Court’s responsibility is as follows:

       1. The defendant must assert his desire to proceed pro se clearly and
          unequivocally[;]

       2. The court must inquire thoroughly to satisfy itself that the defendant
          understands the nature of the charges, the range of possible punishments,
          potential defenses, technical problems that the defendant may encounter, and
          any other facts important to a general understanding of the risks involved[; and]

       3. The court must assure itself that the defendant is competent to stand trial.

Peppers, 302 F.3d at 132 (footnotes omitted) (quotation marks and citations omitted).

       There are, however, limits to the Court’s responsibility. For example, a defendant need not

receive “an explicit accounting of the potential punishment in a Faretta discussion . . . .” United

States v. Fore, 169 F.3d 104, 108 (2d Cir. 1999). And it is evident that a defendant proceeding pro

se waives potential claims of ineffective assistance of counsel against himself or his nonexistent

counsel. See United States v. Tilley, 326 F. App’x 96, 97 (3d Cir. 2009) (holding that pro se

defendant is prohibited from litigating the quality of his own defense). This axiom extends to

standby counsel, as there is “no constitutional right to standby counsel, let alone a right to have

standby counsel raise objections on” a defendant’s behalf. Id. at 96.

       Here, Defendant’s claims that he unknowingly waived his right to counsel are belied by

the transcript from his colloquy, extensively quoted infra, wherein the Court granted his Motion to

proceed pro se. (See Doc. No. 285.) The Court will first address Defendant’s argument that he

was not fully informed on the charges against him and then discuss the remaining alleged

deficiencies.



                                                30
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 31 of 62




       The Court began the colloquy hearing by reading relevant passages from two Third Circuit

Court of Appeals decisions, United States v. Booker and United States v. Peppers, so he understood

what the Court needed to assess to grant his Motion:

       THE COURT: Let me just go over what the case required, and then we’ll ask you
       some questions, okay? I just want you to understand what the law is, because the
       law requires that you fully understand the nature of your giving up the right to
       counsel and representing yourself, which you have an absolute right to do, Mr.
       Fields.

       The Court is quoting and saying: (Reading)

               “Since a person cannot secure the right to proceed pro se without
               sacrificing the right to counsel, we require defendants to assert the
               right to proceed pro se affirmatively and unequivocally. And we
               have placed on the Court the burden of establishing that the
               defendant who does so acts voluntarily, and that he understands both
               the scope of the rights sacrificed and the restrictions and challenges
               that he will face.”

       As the Supreme Court has indicated, the defendant must knowingly and
       intelligently forego the traditional benefits associated with the right to counsel
       before he can proceed in representing himself. The Court goes on to articulate a
       standard for determining whether the right to counsel was knowing and intelligent.
       (Reading)

               “For a waiver of the right to counsel to be knowing and intelligent,
               which it must be in order to be valid, the defendant should be made
               aware of the dangers and disadvantages of self-representation so that
               the record will establish that he knows what he is doing and his
               choice is made with . . . his eyes open.

               To ensure that the defendant truly appreciates the dangers and
               disadvantages of self-representation, a waiver must be made with an
               appreciation of the nature of the charges, the statutory offenses
               included within them, and the range of allowable punishments
               thereunder. While our precedents reveal no ‘[t]alismanic formula’
               for determination when a colloquy has yielded a defective waiver,
               we have stated that the District Court’s inquiry must establish that
               the defendant understands all risks and consequences associated
               with his decision for self-representation. And even if the colloquy
               skips just one of the relevant factors, it—to make sure that the
               waiver is knowingly, intelligent, and voluntary.”



                                                31
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 32 of 62




       In another case Peppers and I’m reading from footnote 5:

                  “We outline three skeletal requirements to reflect the obligations
                  placed on the District Court when a defendant seeks to proceed pro
                  se. The defendant must assert his desire to proceed pro se clearly
                  and unequivocal[l]ly . . . . The Court must . . . inquire thoroughly to
                  satisfy itself that the defendant understands the nature of the charges,
                  the range of possible punishments, potential defenses, technical
                  problems that a defendant may encounter, and any other facts
                  important to a general understanding of the risks involved. The
                  Court must assure itself that the defendant is competent to stand
                  trial.”

       And they do refer us in the footnote to—or bench book, the 2000 edition—the
       fourth edition, dated 2000 . . . . Mine has a date of March 2013. So I have updated
       questions.

       But I say all this on the record, Mr. Fields, because I just want you to understand
       that you have an absolute right to represent yourself. But I, as the trial judge, under
       the law, I have to make sure that . . . and . . . the Court of Appeals puts the burden
       and the Supreme Court puts the burden on the trial judge to make sure that your
       giving up your right to counsel and proceeding to represent yourself is . . .
       knowingly done, voluntarily done, and intelligently done. So having advised you
       of all this, do you still wish to represent yourself and give up your right to counsel?

       THE DEFENDANT: I do.

(Id. at 7 ¶ 16 to 10 ¶ 17.) See also Booker, 684 F.3d 421; United States v. Peppers, 899 F.3d 211

(3d Cir. 2018).

       After asking preliminary questions on Defendant’s background and potential prior

substance use, the Court proceeded, explaining the charges against him:

       THE COURT: Do you understand that you are charged in this case with the
       following offenses? And before you answer that, you’ve received a copy of the
       indictment?

       THE DEFENDANT: Yes, I have.

       THE COURT: And you’ve read it?

       THE DEFENDANT: Yes, I have.

       THE COURT: All right. . . . Counts 1 to 32 charge you with a violation of what is

                                                    32
Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 33 of 62




known at the Title 21 U.S.C. § 841(a)(1) and Title 18 U.S.C. § 2. Now in Count 1
it says . . . . that the Controlled Substances Act governs the manufacture,
distribution, and dispensing of controlled substances in the United States. And
there are five controlled substance schedules, 1 to 5. And I’m not going to read
every word of this, but I just want to make sure you understand what’s in the
indictment.

Then paragraph 2 on page 1 says that oxycodone is a narcotic analgesic and that is
similar to morphine and is a Schedule 2 controlled substance.

And then if you go over to the next page, it says that oxycodone is used in pain
relief drugs in varying strengths. And it gives the strengths. And it gives the other
drugs that . . . contain oxycodone. And that’s call[ed] acetaminophen.

And then paragraph 3 says that Dr. B[u]rch was a licensed physician in the
Commonwealth of Pennsylvania. And he has a medical license and Drug
Enforcement Administration registration number. And then it goes on to talk about
the conspiracy.

...

And the conspiracy is from April 11, 2011 to September 29, 2012. And I’m looking
at page 2 of the indictment. And it says that you conspired and agreed with Khalia
Landers and Monica Harrison and others to . . . attempt to knowingly and
intentionally distribute a mixture and substance containing a detectible amount of
oxycodone, a Schedule 2 controlled substance, in violation of Title 21 U.S.C.
§ 841(a)(1). So the object of the conspiracy was to distribute this controlled
substance.

And then it lists what’s called the manner and means by which the conspiracy was
. . . carried out. And you’ve read all this, right?

THE DEFENDANT: Yes, I have.

THE COURT: All right. And oh, for example, it says on paragraph 10 let’s say,
after collecting the pills from pseudo[-]patients, Defendant Lamar Fields sold the
pills on the streets of Philadelphia. Do you see that?

THE DEFENDANT: Yes, I do.

THE COURT: All right. And I’m not going to read every word of it, but that’s
distribution. And then it goes . . . to list on pages 5 to page 13 . . . 126 overt acts.
There has to be overt acts. Well, the Government has charged overt acts in
furtherance of the conspiracy.

Do you understand, Mr. Fields?

                                          33
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 34 of 62




         THE DEFENDANT: Yes, I do.

         THE COURT: All right. Now for example, let’s look at overt act number 3 on page
         5. It says the defendant, Lamar Fields, and others known and unknown to the Grand
         Jury obtained the oxycodone tablets in dosages and quantities described below,
         through the use of forged prescriptions from Monica Harrison and . . . at the
         pharmacies listed below, each constituting a separate act. And it lists all of these
         overt acts in this charge. And it gives the overt act number, the date, who the
         pseudo[-]patient was, and the drug type, and quantity and dosage—and the quantity,
         and location of the pharmacy where the forged prescription was presented. You see
         all that?

         THE DEFENDANT: Yes, I do.

         THE COURT: All right. So that’s what you’re charged with in Count [1],
         conspiracy to distribute these items. And again, a conspiracy is an agreement
         amongst two or more people to do an act—another act illegally. You understand?

         THE DEFENDANT: Yes, I do.

         THE COURT: All right. Now in Counts 2 through 32,22 you’re charged with actual
         distribution not conspiracy. . . . And it says on or about the dates listed below, in
         Philadelphia, in the Eastern District of Pennsylvania, you knowingly and
         intentionally distributed and aided and abetted in the distribution of the pills noted
         below. Each pill of which is a mixture and substance containing a detectable
         amount of oxycodone, a Schedule 2 controlled substance obtained from the
         pharmacies listed below, and each distribution consisting a separate count. And
         again, there’s a charge. It gives the count, the date of the distribution, the drug type
         dosage, the quantity, and the location of the pharmacy.

         And Title 21 U.S.C. § 841(a)(1) is the distribution charge, you know, knowingly
         and intentionally distributes a controlled substance is . . . could be guilty of that
         kind of charge. And again, it’s just an accusation, the indictment. It’s not proof of
         anything. This is just what you’re charged with.

         And then you see. . . . it says Title 18 U.S.C. § 2?

         THE DEFENDANT: Yes, I do.

         THE COURT: All right. That’s the aiding and abetting section. And what aiding


22
     At the time of the colloquy, the Indictment had not been superseded. (See Doc. No. 134.)
     However, because only the number and not the substance of the Counts was altered, this
     discussion is applicable to Counts 2 through 7 of the Superseding Indictment. (See id.)


                                                   34
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 35 of 62




         and abetting is, if you procure or help or assist somebody else, aid and abet
         somebody else to commit a federal offense, and you have the same object in your
         mind as that person who’s committing . . . the federal offense, when you aid or help
         or assist them, or aid and abet them, then under federal law, you’re equally guilty
         of that crime as the person who actually did it. Do you understand?

         THE DEFENDANT: Yes.

         THE COURT: Now that’s what aiding and abetting is. Now you look at . . . the
         next series of counts, counts 33 to 63,23 again, this charges you with, on or about
         each of the dates in the chart below, with knowingly and intentionally acquiring and
         aiding and abetting the acquisition of oxycodone, a Schedule 2 controlled
         substance, by misrepresentation, fraud, forgery, deception, and subterfuge, that is,
         you presented and aided and abetted the presentation of fraudulent prescriptions for
         10 milligram and 30 milligram oxycodone tablets in the quantity specified below,
         which were created without the knowledge and permission of the physician to
         whom the options were attributed and signed forgeries of the physician’s signature,
         with each acquisition constituting a separate count. And in the chart, it gives the
         count, the date of the distribution, the drug type, dosage, quantity, and the location
         of the pharmacy. And this goes all the way to . . . page 20, which . . . the last count
         is 63.

         And violation of 843 is . . . whoever acquires a controlled substance through
         misrepresentation, fraud, forgery, deception, and subterfuge, and does so
         knowingly and intentionally, would be in violation of the law. Do you understand?

         THE DEFENDANT: Yes, I do.

         ...

         THE COURT: All right. So these are the charges. This is what you’re charged
         with in this case. Do you have any question about what you’re charged with?

         THE DEFENDANT: No, I do not.

         THE COURT: All right. You understand the nature of these charges?

         THE DEFENDANT: Yes, I do.

(Id. at 12 ¶ 19 to 13 ¶ 3, 13 ¶ 12 to 14 ¶ 5, 14 ¶ 13 to 18 ¶ 12, 18 ¶ 20 to 19 ¶ 1) (cleaned up).

         As exemplified by the above excerpt, Defendant’s claim that he was unaware of “all the



23
     As discussed in note 22, this discussion is still applicable to Counts 8 through 13 of the
     Superseding Indictment. (See Doc. No. 134.)
                                                   35
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 36 of 62




statutory offenses [included in the Superseding Indictment]” is belied by the colloquy transcript.

(Doc. No. 364 at 2.) During the hearing, the Court explained what it must find to allow Defendant

to proceed without counsel, ensured Defendant had read his Indictment, and explained the

Indictment and charges against him in detail. (See Doc. No. 285 at 7 ¶ 16 to 10 ¶ 17, 12 ¶ 19 to

13 ¶ 3, 13 ¶ 12 to 14 ¶ 5, 14 ¶ 13 to 18 ¶ 12, 18 ¶ 20 to 19 ¶ 1.) Even after explaining the charges

against Defendant, the Court asked him whether he understood their nature, to which he affirmed.

(See id. at 19 ¶ 1.) Moreover, although the Indictment was superseded after the colloquy hearing,

the Superseding Indictment only altered the number of counts against Defendant and not their

content. (See Doc. No. 134.) The Court’s detailed explanation of the charges against Defendant

and his failure to assert any confusion belie his argument that he did not understand the charges.

       Additionally, Defendant also claims he did not understand:

       the full range of punishments, possible defenses, that in the event that he . . . is
       dissatisfied with stand-by counsel assistance he cannot make a claim of ineffective
       counsel, . . . that he may be hampered in presenting his defense by his lack of
       knowledge of the law[,] and that his effectiveness of his defense may well be
       diminished by his dual role as attorney and accused.

(Doc. No. 364 at 2.) These claims, however, also are contradicted by the colloquy conducted by

the Court. After explaining the charges, the Court explained the possible punishments he faced if

found guilty:

       THE COURT: All right. And on Count 1, which is the conspiracy count, you face
       . . . . a maximum penalty of 20 years’ imprisonment, a mandatory term of three
       years’ supervised release, a $1 million fine, and $100 special assessment. Do you
       understand?

       THE DEFENDANT: Yes, I do.

       THE COURT: All right. On Counts 2 to 32, on each count, you would face a
       maximum of 20 years’ imprisonment, a mandatory term of three years’ supervised
       release, a $1 million fine, and a $100 special assessment. Do you understand?

       THE DEFENDANT: Yes.

                                                36
       Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 37 of 62




       THE COURT: On Counts 33 to 64, . . . if you were convicted, you would face four
       years’ imprisonment, a mandatory term of . . . three years’ supervised release, a
       $250,000 fine, and a $100 special assessment. . . . The total statutory sentence that
       you would face is 764 years’ imprisonment with a three-year term of supervised
       release, a $39,750,000 [fine] and a $6300 special assessment. Do you understand?

       THE DEFENDANT: Yes, I do.

       THE COURT: All right. Now, again, do you understand that if you are found guilty
       on more than one of these crimes the Court can order that the sentences be served
       consecutively, and that is one after another. Do you understand?

       THE DEFENDANT: Yes, I do.

       THE COURT: All right. . . . [I]n the federal court, we have sentencing guidelines
       that a Court has to consider. . . . [O]ne of the factors we consider, if a person is
       found guilty—and I just want you to understand that these sentencing guidelines
       are only advisory. They’re not mandatory. They’re just one factor I have to
       consider. Are you aware of the presence of sentencing guidelines?

       THE DEFENDANT: Yes, I am.

       THE COURT: All right. I want you to understand that . . . these advisory
       sentencing guidelines may have an [e]ffect on your sentence if you’re found guilty.
       Do you understand?

       THE DEFENDANT: Yes, I do.

(Doc. No. 285 at 19 ¶¶ 2-3, 8-25, 20 ¶¶ 1-20.) Finally, the Court advised Defendant of the

repercussions of representing himself:

       THE COURT: Do you understand that if you represent yourself, you’re on your
       own? Do you understand?

       THE DEFENDANT: Yes.

       THE COURT: I cannot tell you or even advise you how you should try your case.
       You have to do that all on your own. You understand?

       THE DEFENDANT: Yes, I do.

       THE COURT: All right. And even though you’re representing yourself, we have,
       in the federal court, what’s called Federal Rules of Evidence. There are Federal
       Rules of Criminal Procedure. Even in this court, we have what we call Local Rules

                                                37
Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 38 of 62




of Criminal Procedure. And are you familiar with the Federal Rules of Evidence?

THE DEFENDANT: Yes, I am.

THE COURT: What about the Federal Rules of . . . Criminal Procedure? . . .

THE DEFENDANT: I’m fairly familiar . . .

THE COURT: All right. Now even when you represent yourself, . . . you have to
follow these rules. These rules apply to everybody whether you’re represented by
counsel or not represented by counsel. Do you understand?

THE DEFENDANT: Yes.

THE COURT: All right. And do you understand that the rules of evidence govern
what evidence may or may not be introduced at trial, and that in representing
yourself, you must abide by these very technical rules, and that they will not be
relaxed for your benefit? Do you understand?

THE DEFENDANT: Yes.

THE COURT: Now, again, I ask you if you’re familiar with the rules of criminal
procedure. But I want you to understand that those rules govern the way a criminal
action is tried in federal court and that you are bound by those rules and they will
not be relaxed for your benefit. Do you understand?

THE DEFENDANT: Yes, I do.

THE COURT: All right. Now I’m going to advise you that, in my opinion, a trained
lawyer would defend you far better than you can defend yourself. I think it would
[be] unwise of you to try to represent yourself. You’re not familiar with the law to
the extent that a trained lawyer would be. And the same with court procedure.
You’re not familiar with court procedure to the extent of a trained lawyer. And the
same is true with the rules of evidence. And I strongly urge you to . . . not try to
represent yourself. You understand?

THE DEFENDANT: Yes.

THE COURT: I’ll say that again. I strongly urge you to not try to represent yourself.
Knowing what I just said, do you still want to represent yourself?

THE DEFENDANT: I do . . . .

THE COURT: All right. . . . [I]n light of the penalty you might suffer if you are
found guilty, and in light of the difficulties in representing yourself, you still desire
to represent yourself and to give up your right to be represented by a lawyer?

                                           38
       Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 39 of 62




       THE DEFENDANT: Yes, I do.

       THE COURT: All right. Is your decision voluntary?

       THE DEFENDANT: Yes, it is.

       THE COURT: All right. [I]f this case goes to trial, I can’t predict what defenses
       you might have. How . . . you may try your case, that would be strictly up to you.
       But a lawyer may see some defenses that you might have that you may miss. You
       understand?

       THE DEFENDANT: Yes.

       THE COURT: All right. And in trying the case, a lawyer may pursue one strategy
       which might be in your best interest, that you may not see in representing yourself.
       You understand?

       THE DEFENDANT: Yes, I do.

       THE COURT: All right. You know, I’m supposed to advise you of the general risks
       involved and ensure you’re competent to stand trial. But it’s hard for a Court
       to . . . tell you what your potential defenses are in a case. Obviously, the
       Government, in every criminal case, is required to prove your guilt beyond a
       reasonable doubt. Sometimes defendants rely on defenses that the Government just
       hasn’t proven their case. Sometimes there may be other defenses that a defendant
       raises. But these are all things that I want to advise you of and make sure you
       understand what you’re doing. Do you understand?

       THE DEFENDANT: Yes.

       THE COURT: Do you have any questions you want to ask me about your waiver
       of your right to counsel and your right to proceed pro se?

       THE DEFENDANT: No, I do not.

       ...

       THE COURT: I’m just looking at this opinion I referred to before. And the judge,
       in that case, even advised the defendant that . . . there might [be] potential problems
       obtaining evidence and locating witnesses as an incarcerated defendant. Do you
       understand?

       THE DEFENDANT: Yes, I do.

(Id. at 20 ¶ 21 to 24 ¶ 7, 25 ¶¶ 24-25, 26 ¶¶ 1-4.) Based on Defendant’s affirmations, the Court

                                                 39
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 40 of 62




found that he knowingly and voluntarily waived his right to counsel, permitted him to represent

himself, and appointed standby counsel to aid Defendant. (See id. at 26 ¶¶ 6-8, 27 ¶¶ 14-15.)

       For all these reasons, Defendant’s Motion for a new trial based on his allegedly unknowing

waiver of his right to counsel will be denied.

               4.      The Superseding Indictment Was Not Constructively Amended

       Next, Defendant claims the Government constructively amended the Superseding

Indictment by presenting evidence “of a different conspiracy than alleged in the indictment.” (Doc.

No. 369 at 4.) He contends constructive amendments were made by the following three acts. First,

he notes that the Superseding Indictment claims he purchased scripts from Harrison who “filled

out the prescriptions completely.” (Id. at 4.) However, at trial, the Government presented evidence

that Ramira Williams—another employee of Dr. Burch—and Defendant would aid in filling out

the prescriptions.    (See id.)     Second, he claims the Government introduced additional

coconspirators at trial who did not testify before the grand jury, thereby “broaden[ing] [his] risk of

being found guilty . . . .” (Id. at 5.) Finally, he argues that although the Superseding Indictment

states that he “acted and conspired in Philadelphia and Montgomery County within the Eastern

District of Pennsylvania,” the Court broadened this geographical area by stating in its jury

instruction that he “conspired and agreed in the Eastern District of Pennsylvania.” (Id.)

       The Third Circuit Court of Appeals recently discussed an indictment’s sufficiency in the

context of a constructive amendment:

       An indictment is facially sufficient when it not only states the elements of the
       offense, but also “sufficiently appraises the defendant of what he must be prepared
       to meet, and . . . allows the defendant to show with accuracy to what extent he may
       plead a former acquittal or conviction in the event of a subsequent prosecution.”
       United States v. Stevenson, 832 F.3d 412, 423 (3d Cir. 2016) (citation omitted); see
       Fed. R. Crim. P. 7(c)(1) (“The indictment . . . must be a plain, concise, and definite
       written statement of the essential facts constituting the offense charged.”). It is
       constructively amended, however, when it fails to provide that fair notice because
       the trial “broaden[s] the possible bases for conviction from that which appeared in
                                                 40
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 41 of 62




        the indictment.” United States v. McKee, 506 F.3d 225, 229 (3d Cir. 2007) (citation
        omitted).

United States v. Harra, 985 F.3d 196, 221 (3d Cir. 2021) (alteration in original). Courts consider

the following in determining whether an indictment has been constructively amended:

        An indictment is constructively amended when, in the absence of a formal
        amendment, the evidence and jury instructions at trial modify essential terms of the
        charged offense in such a way that there is a substantial likelihood that the jury may
        have convicted the defendant for an offense differing from the offense the
        indictment returned by the grand jury actually charged. An indictment can be
        constructively amended through evidence, arguments, or the district court’s jury
        instructions, if they effectively amend the indictment by broadening the possible
        bases for conviction from that which appeared in the indictment. When considering
        a claim of constructive amendment, the key inquiry is whether the defendant was
        convicted of the same conduct for which he was indicted. If a defendant is
        convicted of the same offense that was charged in the indictment, there is no
        constructive amendment.

United States v. Vosburgh, 602 F.3d 512, 532 (3d Cir. 2010) (quotation marks and citations

omitted). Finally, in evaluating an indictment for constructive amendment, “notice need not be

ideal, only fair . . . .” Harra, 985 F.3d at 222.

        Here, none of Defendant’s arguments show that the Superseding Indictment was

constructively amended.      But before turning to Defendant’s arguments, the charges against

Defendant and his convictions bear repeating.            Defendant was convicted on one count of

conspiracy to knowingly and intentionally distribute oxycodone and two counts of intentionally

acquiring, and aiding and abetting the acquisition of, oxycodone by misrepresentation, fraud,

forgery, deception, and subterfuge (the “acquisition charges”). (See Doc. No. 250 at 1-2.) The

jury acquitted Defendant of four acquisition charges; however, none of the acquittals on the

acquisition charges call into question Defendant’s convictions. (See id. at 2-3.) The acquisition

charges covered six occasions when Defendant personally served as his own pseudo-patient and

filled a prescription in his own name. (See id.; Doc. No. 374 at 4-6.) The jury’s decision that



                                                    41
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 42 of 62




Defendant did not fill prescriptions in his own name on four occasions stands separate from their

finding that he twice filled prescriptions in his own name or conspired to fill prescriptions.

        Regarding Defendant’s constructive amendment claims, none support a finding that the

trial “broaden[ed] the possible bases for conviction from that which appeared in the indictment.”

United States v. McKee, 506 F.3d 225, 229 (3d Cir. 2007) (citation omitted). He argues that trial

evidence proved a different conspiracy than the conspiracy alleged in the Superseding Indictment.

(See Doc. No. 369 at 4.)       Defendant, however, was convicted of conspiracy to distribute

oxycodone, and he has not shown that the jury convicted him of a different offense. (See Doc. No.

250 at 1-2.) As discussed at length in Sections III.A.1.a and III.A.1.c supra, the Government

proffered numerous witnesses, pharmacy and telephone records, and Defendant’s confession to

support a finding that Defendant conspired to knowingly and intentionally distribute oxycodone.

(See Doc. Nos. 267 at 142 ¶ 2 to 143 ¶ 4, 145 ¶¶ 15-18, 146 ¶ 20 to 148 ¶ 22; 268 at 21 ¶¶ 10-11,

16-17, 19, 22-23, 22 ¶¶ 5-10, 12, 23, 23 ¶¶ 1, 2-4, 9-12, 25 ¶ 12, 30 ¶¶ 10-11, 24, 36 ¶¶ 11-15, 53

¶ 10 to 62 ¶ 8, 71 ¶ 20 to 81 ¶ 16, 105 ¶ 21 to 116 ¶ 20, 121 ¶ 24 to 122 ¶ 4, 122 ¶ 13 to 124 ¶ 5;

269 at 80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15; 270 at 24 ¶¶ 2-25, 35 ¶ 25 to 37 ¶ 10, 42 ¶ 17 to 58

¶ 1.)

        With all this evidence, and contrary to Defendant’s contention, the Government did not

prove a conspiracy different from the one described in the Superseding Indictment.               First,

Defendant’s argument that a constructive amendment occurred because the Superseding

Indictment notes he only purchased scripts from Harrison who “filled out the prescriptions

completely” fails. (Doc. No. 369 at 4.) Though he claims that trial evidence showed different

degrees of involvement in the conspiracy by Harrison, other Dr. Burch employees, and uncharged

coconspirators, none of this evidence altered the charges against him because the Superseding



                                                 42
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 43 of 62




Indictment stated, and trial evidence showed, Defendant conspired with others to obtain and fill

the fraudulent prescriptions. (See id. at 4-5.)

        Second, for these same reasons, Defendant’s second basis for arguing a constructive

amendment—that the Government introduced additional coconspirators at trial who were not

presented to the grand jury—also fails. (See id. at 5.) Contrary to Defendant’s assertion, the

Superseding Indictment contained allegations on the roles of uncharged coconspirators. (See Doc.

No. 374 at 19.) Regardless, there is no rule requiring the prosecutor to disclose all of its evidence

to the grand jury. See United States v. Williams, 504 U.S. 36, 55 (1992) (“Over the years we have

received many requests to exercise supervision over the grand jury’s evidence-taking process, but

we have refused them all . . . .”).

        Finally, the jury instructions properly identified the Eastern District of Pennsylvania as the

proper venue for his charged offenses. (See Doc. No. 374 at 19.) The Court was not required to

enumerate the counties within the District where Defendant allegedly committed his crimes, and

the Court did not broaden his charges by not so doing. For the above reasons, the Superseding

Indictment was not constructively amended.

                5.      Defendant Will Not Be Granted a New Trial Based on Purported
                        Newly Discovered Evidence

        Finally, Defendant states that he should be granted a new trial based on newly discovered

evidence regarding: (1) Khalia Landers’s medications; and (2) alleged statements of pseudo-

patient Gena Baity/Chandler. (See Doc. Nos. 376 at 2; 396 at 3-4; 424 at 3-5.) First, he highlights

that newly discovered evidence shows that Landers takes mental health medication that “causes

her confusion, memory loss, and affects her judgment,” thus calling her testimony into question.

(Doc. Nos. 396 at 3-4; 424 at 3.) Second, he states that a private investigator approached Gena

Baity/Chandler, a pseudo-patient who did not testify at Defendant’s trial, and showed her pictures


                                                  43
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 44 of 62




of Defendant and Landers, and she denied knowing either of them. (See ids.) Moreover, she also

told the investigator that she never rode in a car with Defendant or Landers to fill a prescription.

(See ids.)

       Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s motion, the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). The Third Circuit has noted that a district court can grant a new trial on the basis

of newly discovered evidence if the following five requirements are met:

       (a) the evidence must be in fact newly discovered, i.e. discovered since trial; (b)
       facts must be alleged from which the court may infer diligence on the part of
       movant; (c) the evidence relied on must not be merely cumulative or impeaching;
       (d) it must be material to the issues involved; and (e) it must be such, and of such
       nature, as that, on a new trial, the newly discovered evidence would probably
       produce an acquittal.

United States v. Saada, 212 F.3d 210, 216 (3d Cir. 2000) (quoting Gov’t of the Virgin Islands v.

Lima, 774 F.2d 1245, 1250 (3d Cir. 1985)). “The movant has a heavy burden in meeting these

requirements.” Id. (quotation marks and citation omitted).

       Defendant has not met his heavy burden because neither of the alleged new facts would

alter the outcome of his trial. As discussed at length in evaluating whether Landers’s medications

and mental health constituted Brady material in Section III.A.1.a supra, Defendant was aware of

Landers’s mental health and the fact she received treatment before trial. (See Doc. No. 374 at 11.)

Additionally, as also discussed in that Section, Landers’s testimony was corroborated by numerous

pharmacy records, Defendant’s confession, and testimony from DEA Special Agent Smith, Dr.

Burch, six pseudo-patients, and Monica Harrison. (See Doc. No. 267 at 142 ¶ 2 to 143 ¶ 4, 185

¶¶ 12-15, 188 ¶ 25 to 189 ¶ 12; see also Doc. No. 268 at 21 ¶¶ 10-11, 16-17, 19, 22-23; 22 ¶¶ 3-

12, 23; 23 ¶¶ 1, 2-4, 9-12; 25 ¶ 12; 30 ¶¶ 10-11, 24; 36 ¶¶ 11-15; 53 ¶ 10 to 62 ¶ 8; 71 ¶ 20 to 81

¶ 16; 105 ¶ 21 to 116 ¶ 20; see also Doc. No. 269 at 80 ¶ 22 to 87 ¶ 22, 97 ¶ 22 to 111 ¶ 15 145

                                                44
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 45 of 62




¶¶ 15-18; 270 at 24 ¶¶ 2-25; see also Doc. No. 374 at 2.) Any alleged new facts on Landers’s

mental health and receipt of treatment by themselves would not produce an acquittal or even

probably produce one.

       Furthermore, the same applies to the evidence regarding Baity/Chandler. The alleged new

evidence does not overcome the considerable amount of evidence showing Defendant engaged in

a scheme to fill fraudulent prescriptions. (See ids.) Further, Baity/Chandler, who filled only one

prescription for Defendant, did not testify at trial, further diminishing the efficacy of any new

evidence about her. (See Doc. No. 374 at 4-6.) For these reasons, the alleged new evidence

regarding Landers and Baity/Chandler do not warrant a new trial.

       In sum, for the foregoing reasons, Defendant’s Motions for a new trial (Doc. Nos. 359,

361-365, 369, 376, 395-96, 424) all will be denied. The Court will now consider Defendant’s

Motions for Reconsideration, for Acquittal, to Compel, and to Dismiss.

       B.      Defendant’s Motions for Reconsideration Will Be Denied

       Defendant has filed three Motions for Reconsideration. (See Doc. Nos. 360, 366, 418.) In

his first Motion, he challenges the Court’s denial of two Motions to Suppress that sought to exclude

from evidence items obtained from the rental car he was driving during his March 2013 traffic stop

and arrest. (See Doc. Nos. 255 at 1; 360 at 2-6.) He contends that (1) the recent United States

Supreme Court decision in Byrd v. United States, 138 S. Ct. 1518 (2018), created an intervening

change in the law requiring suppression of the evidence, and (2) the “good faith” exception to the

Fourth Amendment’s warrant requirement is inapplicable to his case. (See Doc. No. 360 at 2-6.)

In his second and third Motions for Reconsideration, Defendant asks the Court to reexamine its

denial of a Motion to Dismiss he filed before trial, in which the Court held that no statute of




                                                45
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 46 of 62




limitations violation occurred in his case.24 (See Doc. Nos. 157, 202, 366, 418.)

         “The standard . . . to prevail on a motion for reconsideration is high . . . .” Berry v. Jacobs

IMC, LLC, 99 F. App’x 405, 410 (3d Cir. 2004). Motions for reconsideration “are granted for

compelling reasons . . . not for addressing arguments that a party should have raised earlier” and

“they do not empower litigants . . . to raise their arguments piece by piece.” United States v.

Dupree, 617 F.3d 724, 732-33 (3d Cir. 2010) (internal quotation marks omitted). This high

standard is rooted in judicial economy:

         Because of the interest in finality, at least at the district court level, motions for
         reconsideration should be granted sparingly; the parties are not free to re-litigate
         issues the court has already decided. . . . [A] motion for reconsideration is not
         properly grounded in a request for a district court to rethink a decision it has already
         made, rightly or wrongly . . . .

Williams v. Pittsburgh, 32 F. Supp. 2d 236, 238 (W.D. Pa. 1998) (internal citations omitted).

         “The purpose of a motion for reconsideration . . . is to correct manifest errors of law or fact

or to present newly discovered evidence.” Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc.,

602 F.3d 237, 251 (3d Cir. 2010) (quotation marks omitted) (quoting Max’s Seafood Café ex rel.

Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). Thus, a proper motion for

reconsideration “must rely on one of three grounds: (1) an intervening change in controlling law;

(2) the availability of new evidence; or (3) the need to correct clear error of law or prevent manifest

injustice.” Wiest v. Lynch, 710 F.3d 121, 128 (3d Cir. 2013) (quotation marks omitted) (quoting

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)). However, “[a] motion for reconsideration

‘addresses only factual and legal matters that the Court may have overlooked. It is improper on a



24
     Defendant styled one of these two Motions as an “Amended Motion to Dismiss for Violation
     of Statute of Limitations.” (Doc. No. 418.) Because this Motion repackages the statute of
     limitations argument contained in the original Motion to Dismiss (Doc. No. 157) and in the
     Motion for Reconsideration of the Motion to Dismiss (Doc. No. 366), it will be considered as
     another Motion for Reconsideration.
                                                   46
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 47 of 62




motion for reconsideration to ask the Court to rethink what it had already thought through—rightly

or wrongly.’” In re Blood Reagents Antitrust Litig., 756 F. Supp. 2d 637, 640 (E.D. Pa. 2010)

(quoting Glendon Energy Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993)).

Therefore, “[m]ere dissatisfaction with the Court’s ruling . . . is not a proper basis for

reconsideration.” Progressive Cas. Ins. Co. v. PNC Bank, N.A., 73 F. Supp. 2d 485, 487 (E.D. Pa.

1999).

         First, Defendant seeks reconsideration of the denial of his Motion to Suppress evidence

seized during his March 2013 traffic stop and arrest because of an alleged intervening change in

the law: the United States Supreme Court decision in Byrd v. United States, 138 S. Ct. 1518 (2018).

(See Doc. No. 360.) However, Byrd does not change the Court’s prior decision. To assert an

infringement of Fourth Amendment rights, an individual must first show that he or she has a

“legitimate expectation of privacy in the premises” searched. Rakas v. Illinois, 438 U.S. 128, 143

(1978). Without an expectation of privacy in the premises, no Fourth Amendment violation can

occur. See Byrd v. United States, 742 F. App’x 587, 588 n.2 (3d Cir. 2018) (“[T]he question of

whether a defendant has Fourth Amendment standing is distinct from the question of whether the

search itself comported with the Fourth Amendment . . . .”). In Byrd, the Supreme Court held that

“the mere fact that a driver in lawful possession or control of a rental car is not listed on the rental

agreement will not defeat his or her otherwise reasonable expectation of privacy.” 138 S. Ct at

1531.

         Defendant only could be afforded Fourth Amendment protections if he had a reasonable

expectation of privacy in the rental car he was driving. In reviewing the merits of the Motion to

Suppress, this Court considered whether the police search of the rental vehicle comported with the




                                                  47
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 48 of 62




Fourth Amendment.25 (See Doc. No. 255 at 12-15.) The Court denied Defendant’s Motion to

Suppress on a ground unrelated to the fact that he was not listed on the car’s rental agreement.

(See id. at 13-15.) As the Court wrote in the Opinion denying the Motion to Suppress:

         Police officers are permitted to conduct inventory searches of lawfully seized
         vehicles without a warrant. United States v. Mundy, 621 F.3d 283, 287 (3d Cir.
         2010) (citing Colorado v. Bertine, 479 U.S. 367, 371 (1987)). Three objectives are
         served when conducting an inventory search: “(i) the protection of the owner’s
         property while it remains in police custody; (ii) the protection of the police against
         claims or disputes over lost or stolen property; and (iii) the protection of the police
         from potential danger.” Id. (citing South Dakota v. Opperman, 428 U.S. 364, 368
         (1976)). A caveat to this directive, however, is that the search must be conducted
         in accordance with some established standard or routine consistent with a purpose
         that is noninvestigative. Mundy, 621 F.3d at 288 (3d Cir. 2010) (citing United
         States v. Salmon, 944 F.2d 1106 at 1120-21 (3d Cir. 1991) (citations omitted)). This
         ensures that officers are “not [ ] allowed so much latitude that inventory searches
         are turned into a purposeful and general means of discovering evidence of a crime.”
         Id. (brackets in original) (citing Florida v. Wells, 495 U.S. 1, 4 (1990)).

         Officer Haas testified that when he and Officer Palmer stopped Defendant for a
         traffic violation, they seized the vehicle Defendant was driving because he was an
         unauthorized driver under 75 Pa. Cons. Stat. § 1574(a). (Doc. No. 206 at 23.) A
         representative of Budget, as the owner of the vehicle, informed them that Defendant
         was not the lawful owner of the car and was not authorized to drive it. After seizing
         the car, the officers conducted an inventory search of the vehicle. In deciding to
         conduct an inventory search, Officer Haas stated that he relied upon the
         Philadelphia Police Department’s routine procedures when taking one’s property:

                Any time that you are taking somebody’s property you’re going to
                search and make sure that - - you’re going to search the property and
                make sure that you’re not missing anything. You don’t want to have
                a person make an allegation that you took something of theirs from
                their property that will later come down. And we want to document
                everything that is in the vehicle.

         (Id. at 24.) He further explained that they conducted the search of the vehicle “to
         make sure there weren’t any weapons or any other kind of contraband.” (Id. at 23.)
         Officer Haas also said that in an unrelated case, he received a verbal reprimand for
         failure to voucher an item of property after a vehicle search. (Id. at 26.)


25
     Although the Court did not say directly that Defendant had standing, because the Court
     considered the Motion on the merits, it is evident that the Court found sub silentio that
     Defendant had standing. Thus, Byrd was followed. See Byrd v. United States, 138 S. Ct. 1518,
     1531 (2018).
                                                   48
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 49 of 62




         Additionally, Officer Palmer stated that he received training on inventory searches
         and followed routine procedures that he was trained on while he conducted the
         search of the Ford Taurus Defendant had been driving. (Id. at 54.)

         The officers did the inventory search not only to ensure that Defendant would not
         accuse them later on of theft or tampering with his property, but also to protect
         themselves in case they uncovered any weapons or dangerous items. Based on the
         officers’ testimony, it is clear that at the time of the search and seizure of the Ford
         Taurus, there were established procedures within the Philadelphia Police
         Department on when and how to conduct inventory searches. The officers acted in
         accordance with these procedures and did not exceed their authority when they
         conducted the inventory search. Thus, the inventory search was lawful and items
         recovered from that search will not be suppressed.

(Id.) As the above analysis shows, the Court denied Defendant’s Motion because it determined

the inventory search of the rental car was lawful, not because Defendant lacked standing to

challenge the inventory search. (See id.) Thus, Byrd does not give Defendant footing to challenge

the denial of his Motion to Suppress.

         Second, in his first Motion for Reconsideration Defendant also requests reconsideration of

the denial of his Motion to Suppress because the “good faith” exception to the Fourth

Amendment’s warrant requirement is inapplicable to his case.26 (See Doc. No. 360 at 5-6.) The

Court, however, did not rely upon the “good faith” exception when denying his Motion to

Suppress. (See Doc. No. 255.) Regardless, Defendant does not rely on any change in the law, new

evidence, or clear error regarding the good faith exception. (See id.)

         Finally, in the latter two Motions, Defendant argues that this Court should reconsider its

denial of a Motion to Dismiss he filed before trial, in which he argued a violation of the statute of

limitations. (See Doc. Nos. 366, 418.) The Third Circuit has held that when the Government



26
     The “good faith” exception to the Fourth Amendment’s warrant requirement provides that
     evidence obtained by police without a warrant is not subject to exclusion from a criminal trial
     “when police officers act with an objectively reasonable good-faith belief that their conduct is
     lawful . . . .” Davis v. United States, 564 U.S. 229, 238 (2011) (quotation marks and citation
     omitted).
                                                   49
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 50 of 62




obtains a superseding indictment, the date when an original indictment was filed is controlling for

statute of limitation purposes if the superseding indictment does not materially broaden or

substantially amend the charges from the first indictment. See United States v. Oliva, 46 F.3d 320,

324 (3d Cir. 1995) (citing United States v. Friedman, 649 F.2d 199, 204 (3d Cir. 1981)). On

November 9, 2017, the Court issued an eight-page Opinion and denied Defendant’s Motion to

Dismiss, holding Defendant’s Superseding Indictment was not barred by the relevant statute of

limitations:

       Most importantly, the statutory violations in the counts challenged in the
       Superseding Indictment (2 to 13) are the same as the statutory violations in the
       original Indictment. They obviously contain the same elements that must be proved
       beyond a reasonable doubt by the Government in order to obtain a conviction.
       Moreover, the charges on each of the substantive counts in the Superseding
       Indictment do not expose Defendant to a greater sentence. By significantly
       reducing the number of violations, his sentencing exposure actually has been
       reduced.

       Moreover, Counts 2 to 13 of the Superseding Indictment allege that Defendant
       distributed Endocet or oxycodone and acquired Endocet or oxycodone by fraud
       between June 4, 2011 and November 2, 2011, at pharmacy locations in
       Philadelphia, Pennsylvania. The comparable Counts in the original Indictment
       allege the same offenses, on the same dates, with the same type of drug, acquired
       at pharmacies in the same city. Once again, Endocet is a form of oxycodone. They
       also use the same language to describe the manner in which the offenses were
       committed. For all these reasons, the charges contained in the Superseding
       Indictment did not materially broaden nor substantially amend the original charges.

       Defendant has had notice of the allegations in the Superseding Indictment and the
       underlying evidence for a considerable period of time. He is aware of the activities
       the Government is charging him with and has had plenty of time to prepare a
       defense.

(Doc. No. 202 at 7.) In his instant Motion, Defendant does not present any change in law, new

evidence, or clear error by the Court, and he merely asks the Court to rethink what it had already

thought through. See In re Blood Reagents Antitrust Litig., 756 F. Supp. 2d at 640. For this reason,

Defendant’s other Motions for Reconsideration (Doc. Nos. 366, 418) also will be denied.



                                                50
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 51 of 62




       C.      Defendant’s Motions for a Judgment of Acquittal Will Be Denied

       Defendant’s next category of post-trial Motions consists of three Motions for a Judgment

of Acquittal. (Doc. Nos. 367-68, 373.) In his first and third Motions, he raises identical arguments

that no rational jury could have found him guilty of conspiring to distribute oxycodone and

acquiring oxycodone by fraud. (See Doc. Nos. 367, 373.) In his second Motion, he contends that

the Government created a variance between the conspiracy charge in the Superseding Indictment

and the evidence presented at trial. (See Doc. No. 368.) Each will be discussed seriatim.

               1.      Defendant’s First and Third Motions for a Judgment of Acquittal

       Defendant’s first and third Motions for Acquittal, which are identical, repackage the

arguments set forth in his Motion for a Judgment of Acquittal made at trial. (See Doc. Nos. 270

at 127 ¶ 8 to 140 ¶ 24; 367 at 3-9; 373 at 3-9.) After the Government rested its case, Defendant

moved for acquittal on all counts against him. (See Doc. No. 270 at 127 ¶ 8 to 130 ¶ 12.) His

arguments on the insufficiency of the Government’s case focused on the following:

       The [acquiring] counts, I guess it’s [8] through [13]—the Government has not
       established any facts that it was I who presented those prescriptions. Monica
       Harrison has testified that she didn’t verify any discussions in my name. In regards
       to Ramon Pharmacy, they have no ID on file. They have the wrong phone number.
       They don’t have my proper address. They don’t have no records to indicate that it
       was I that filled that prescription at Ramon Pharmacy.

       In regards to Lehigh Pharmacy, besides the fact that it’s an ID on file, they have no
       evidence that it was I that filled that prescription at the pharmacy. They weren’t
       verified by Monica, as I said earlier, also, as well as Ramon Pharmacy and Lehigh.
       No -- none of those prescriptions was verified by Monica. They didn’t introduce
       no evidence that Monica verified them. On her own testimony, she says that she
       doesn’t -- I didn’t fill any prescriptions in my name. She didn’t give me no
       prescriptions in my name. So the Government has no evidence, in particular, to
       those counts.

       Only count that they have any kind of evidence to is -- would be Count [8], because
       of the fact that it’s an ID on file, that someone presented that ID and that phone
       number to the pharmacy in filling that prescription. Besides that, they have no
       evidence to support all of the evidence for Counts [8] to [13].


                                                51
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 52 of 62




       In regards to the conspiracy count, the elements of conspiracy . . . . Now the
       elements of conspiracy are a shared unity of purpose and intent to achieve a
       common goal and an agreement to work towards that goal. And to sustain that
       burden, the Government must show those elements and prove that the defendant
       entered into an agreement and knew that agreement had the specific unlawful
       purpose charged in the indictment.

       Now that applies to me and/or other alleged co[]conspirators. Now throughout the
       trial, either the alleged pseudo-patients either testified that they had no knowledge
       of what I was going to do with the medication [when] I received it, and it was never
       informed by me on what I was going to do with the medication. Other pseudo-
       patients have mentioned that their goal and filling the prescription was to support
       their addiction. And the Government alleged that my goal was to make money from
       distributing the drugs on the streets of Philadelphia. So there has been no common
       goal -- either no common goal between I and the alleged co[]conspirators or those
       co[]conspirators has no -- was not knowingly and intentionally conspirators. They
       had no willful intent, that they had no knowledge of what I was going to do with
       the medication once I received it. And even if they did have knowledge, case law
       states that mere knowledge of the illegal activities of another is not enough to
       support an inference of an agreement to join a conspiracy, because even active
       assistance is not always sufficient. One may know of and assist even intentionally
       of a substantive crime without joining a conspiracy to commit it.

       ...

       So either the witnesses have either said they didn’t know what I was going to or
       they testified that they were forced to do things, or that their goal was different from
       mine. So the elements of the conspiracy have not been met.

(Id. at 127 ¶ 8 to 128 ¶ 10, 128 ¶ 12 to 129 ¶ 13, 130 ¶¶ 9-12.)

         In once again asserting in the post-trial Motions these arguments regarding his conspiracy

conviction (Count 1), Defendant alleges that no conspiracy existed because the pseudo-patients

were unaware of his intent to sell the obtained pills. (See Doc. Nos. 270 at 130 ¶¶ 4-12; 373 at 3-

7.) And regarding his acquisition count convictions (Counts 8 and 9), he contends that the

Government did not prove Defendant filled prescriptions in his own name. (See Doc. Nos. 270 at

133 ¶¶ 14-19, 134 ¶¶ 8-10; 373 at 8-9.)

       Defendant seeks relief pursuant to Federal Rule of Criminal Procedure 29. (See Doc. No.

373 at 2.) Under Rule 29 of the Federal Rules of Criminal Procedure, a defendant may file a

                                                 52
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 53 of 62




motion for judgment of acquittal based on insufficient evidence presented at trial. See Fed. R.

Crim. P. 29(c). On a motion for judgment of acquittal under Rule 29, the court must decide whether

“any rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt” based on the evidence presented at trial. United States v. Caraballo-Rodriguez, 726 F.3d

418, 431 (3d Cir. 2013) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see also

United States v. Freeman, 763 F.3d 322, 343 (3d Cir. 2014). The court must view the evidence in

a light most favorable to the prosecution and must deny the motion “if there is substantial evidence

. . . to uphold the jury’s decision.” Caraballo-Rodriguez, 726 F.3d at 430 (quoting United States

v. Gambone, 314 F.3d 163, 170 (3d Cir. 2003)). This standard is highly deferential and dictates

that it is not the court’s task to “act as the thirteenth juror,” weigh credibility, assign weight to

evidence, or “substitute [its] judgment for that of the jury.” Id. (citations omitted). The decision

to overturn a conviction based on insufficient evidence may only be made “where the prosecution’s

failure is clear,” United States v. Leon, 739 F.2d 885, 890 (3d Cir. 1984) (quoting Burks v. United

States, 437 U.S. 1, 17 (1978)), or where the verdict “fall[s] below the threshold of bare rationality,”

Caraballo-Rodriguez, 726 F.3d at 431.

       Here, viewing the evidence in the light most favorable to the Government, sufficient

evidence was presented at trial to support the convictions. First, the Government presented

substantial evidence in support of Defendant’s conspiracy conviction (Count 1). Each pseudo-

patient who testified said they agreed to acquire a controlled substance for Defendant. (See Doc.

No. 270 at 132 ¶¶ 9-13.) The Government also presented pharmacy records recounting each

fraudulent prescription’s filling, phone records showing Defendant’s contacts with the pseudo-

patients and Dr. Burch employees, a stack of Dr. Burch prescriptions found in Defendant’s hotel

room, and a false prescription containing Defendant’s fingerprint. (See id. at 131 ¶¶ 14-16, 132



                                                  53
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 54 of 62




¶¶ 16-23.) Furthermore, Defendant confessed to DEA Special Agent Gobin that he worked with

others to obtain fraudulent Dr. Burch prescriptions, recruited pseudo-patients, obtained oxycodone

pills, and distributed the pills. (See id. at 133 ¶¶ 1-5.) This substantial evidence requires upholding

the jury’s conviction on the conspiracy charge.

       Second, regarding his acquisition convictions (Counts 8 and 9), the Government presented

evidence such that any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. See Caraballo-Rodriguez, 726 F.3d at 431. To show Defendant

acquired oxycodone by fraud, the Government presented evidence including the pertinent

pharmacies’ prescription records on the dates and at the times when Defendant allegedly filled the

prescriptions. (See Doc. No. 270 at 130 ¶ 22 to 131 ¶ 1.) The prescriptions in those records

contained Defendant’s name, address, and phone number. (See id. at 131 ¶¶ 1-6.)

       Moreover, Defendant’s acquittal on four of the six acquisition counts (Counts 10-13) does

not undermine his convictions on two of the acquisition counts (Counts 8 and 9). Each acquisition

charge refers to a separate occasion when Defendant attempted to fill a fraudulent prescription in

his own name. (See Doc. Nos. 250 at 2-3; 374 at 4-6.) The jury’s decision that Defendant did not

fill prescriptions in his own name on four occasions stands separate from their finding that he did

so twice. It shows that the jury followed the Court’s instruction to consider whether the evidence

supports a finding of guilt on each charge separately. For all these reasons, Defendant’s first and

third Motions for a Judgment of Acquittal (Doc. Nos. 367, 373) will be denied.

               2.      Defendant’s Second Motion for a Judgment of Acquittal

       Defendant also filed a Motion for a Judgment of Acquittal in which he contends there was

a variance between the conspiracy charge in the Superseding Indictment and the facts presented at

trial. (See Doc. No. 368 at 2-6.) In his Motion, he claims the Superseding Indictment charged him

with an overarching conspiracy to obtain oxycodone by fraud, but the trial evidence proved
                                                  54
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 55 of 62




numerous conspiracies: (1) one conspiracy where Defendant worked with Harrison and his sister

Marquita Fields to fill prescriptions with pseudo-patients; and (2) a second conspiracy where

Defendant made his own prescriptions and filled them with separate pseudo-patients. (See id. at

3.)

          “Variances and constructive amendments are similar in that both involve variations

between the charges in an indictment and the evidence at trial.”27 Vosburgh, 602 F.3d at 532

(quotation marks and citation omitted). There are, however, important differences between the

two:

          A variance occurs where the charging terms of the indictment are not changed but
          when the evidence at the trial proves facts materially different from those alleged
          in the indictment. Not all variances constitute reversible error. A variance result[s]
          in a reversible error only if it is likely to have surprised or has otherwise prejudiced
          the defense. To demonstrate prejudice from a variance, the defendant must show
          that the variance prejudiced some substantial right. A variance that sufficiently
          informs the defendant of the charges against him and allows him to prepare his
          defense without being misled or surprised at trial does not prejudice the defendant’s
          substantial rights. Constructive amendments, by contrast, are per se reversible
          under harmless error review, [and] are presumptively prejudicial under plain error
          review.

Id. (alterations in original) (footnote omitted) (quotation marks and citations omitted). “[T]he

concerns raised by a variance argument are the fairness of the trial and the protection of the

defendant’s right to notice of the charges against [him] and [his] opportunity to be heard.” United

States v. Daraio, 445 F.3d 253, 261 (3d Cir. 2006).

          When arguing a variance occurred on a conspiracy charge, the standard is whether when

“viewing the evidence in the light most favorable to the government, a rational trier of fact could

have concluded from the proof adduced at trial the existence of the single conspiracy in the




27
      Defendant also argues a constructive amendment of the Superseding Indictment occurred,
      which is addressed in Section III.A.4 supra.
                                                    55
          Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 56 of 62




indictment . . . .” United States v. Greenidge, 495 F.3d 85, 93 (3d Cir. 2007) (citation omitted).

The Third Circuit has enumerated the following test to distinguish single and multiple

conspiracies:

       First, we examine whether there was a common goal among the conspirators.
       Second, we look at the nature of the scheme to determine whether the agreement
       contemplated bringing to pass a continuous result that will not continue without the
       continuous cooperation of the conspirators. Third, we examine the extent to which
       the participants overlap in the various dealings.

United States v. Kelly, 892 F.2d 255, 259 (3d Cir. 1989) (quotation marks and citations omitted).

Importantly, a single conspiracy does not necessarily transform itself into numerous conspiracies

because of a change in personnel or the presence of sub-schemes within the conspiracy. See id. at

258-59.

       Here, no variance occurred between the conspiracy charges set forth in the Superseding

Indictment and the evidence offered at trial. The Government presented evidence showing the

existence of a single conspiracy to obtain oxycodone by using fraudulent prescriptions. For

example, each pseudo-patient and Landers testified about Defendant giving them fraudulent

prescriptions, his driving them to pharmacies to fill the prescriptions, and his paying them for the

pills received. (See Doc. Nos. 268 at 21 ¶ 5 to 24 ¶ 22, 53 ¶ 7 to 54 ¶ 11, 72 ¶ 14 to 75 ¶ 10, 105

¶ 21 to 116 ¶ 20, 146 ¶ 16 to 181 ¶ 13; 269 at 78 ¶ 15 to 87 ¶ 22, 91 ¶ 11 to 111 ¶ 15.) Additionally,

Harrison and Marquita Fields testified about Harrison filling out fraudulent prescriptions, selling

them to Defendant, and communicating with him prior to pharmacy verification calls, which was

all in furtherance of Defendant obtaining the oxycodone. (See Doc. No. 267 at 170 ¶ 3 to 192

¶ 11.) The fact that Defendant used different methods to obtain fraudulent prescriptions and

different pseudo-patients to fill those prescriptions does not change the overall common goal to

obtain oxycodone by fraud. Each actor had a common goal to obtain pills by using the fraudulent



                                                 56
         Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 57 of 62




prescriptions and the scheme required the continuous cooperation of pseudo-patients to obtain the

pills and of someone to create the prescriptions—whether that be Harrison, Defendant, or any other

Dr. Burch employee. All this evidence proved a single conspiracy, wherein Defendant served as

the hub and others as the spokes. The fact that Defendant had or engaged in a sub-scheme to sell

the pills without the knowledge of other conspirators does not change the fact that a single

conspiracy as charged in the Superseding Indictment was proved at trial.

         In addition, Defendant has not shown that he was prejudiced or surprised by the alleged

variance. The Superseding Indictment contained information on his obtaining and creating

fraudulent prescriptions and using numerous pseudo-patients to fill them. (See Doc. Nos. 134 at

4 ¶¶ 8, 10; 374 at 24.) Defendant’s lack of surprise is further bolstered by his failure to object to

the Government’s opening arguments or to claim surprise during the testimony of coconspirators.

(See Doc. No. 374 at 24.) Their testimony was consistent with the charges in the Indictment and

no prejudice has been shown. Thus, Defendant’s second Motion for Acquittal (Doc. No. 368) also

will be denied.

         D.       Defendant’s Motion to Compel Will Be Denied

         On February 18, 2021, Defendant filed a Motion to Compel the Government to submit to

the Court for an in camera review documents he claims are Brady material that were withheld from

him. (See Doc. No. 405 at 1-2.) He asks the Court to review the following materials:

         A. All the materials mentioned in [(Doc. No. 364 at 5 n.6)], in regards to the
            individuals mentioned in footnotes 2 and 3 as well as Shineace Lee.28

         B. Any information from anyone who mentioned any of the above-mentioned
            individuals and their involvement in the filling of fake Dr. Burch prescriptions,

28
     Here, Defendant refers to his Amended Motion for a New Trial Based Upon Brady Violations,
     where he alleged the Government withheld evidence showing that Khalia Landers and Monica
     Harrison falsely accused him of filling prescriptions he did not fill, and that Landers and
     Harrison could not identify each other. (See Doc. No. 364 at 2-3.) This Motion is discussed
     more thoroughly in Section III.A.1.c supra. (See id.)
                                                 57
       Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 58 of 62




          unrelated to the Defendant.

       C. Any information concerning any individual who accepted responsibility for any
          of the above-mentioned individuals (including themselves) in the filling of fake
          Dr. Burch prescriptions, unrelated to the Defendant.

       D. Any grand jury testimony from Agent Jeremy Smith and Agent Gerald Gobin
          where they testify about the above-mentioned individuals and their involvement
          in the filling of fake prescriptions, and especially who they filled them for.

       E. Khalia Landers’ psychological examination, sentencing memoranda, and any
          other documents that reflect her mental impairments related to, and/or that may
          cause, confusion, memory loss, the inability to narrate and/or recall accurately
          and truthfully due to her psychological mental health conditions or medications
          for such conditions.

(Id. at 2.) The materials Defendant requests in footnote 6 of Document 364, one of his Amended

Motions for a New Trial Based Upon Brady Violations, are the following:

       A. Any interviews, proffers, pleadings, testimony, and/or grand jury testimony of
          any of the above-mentioned individuals where they do not mention the
          Defendant and/or Marquita Fields as being a part of a scheme to fill fraudulent
          prescriptions.

       B. Any evidence of any of the above-mentioned individuals being shown a
          photograph of the Defendant and not identifying the Defendant.

       C. Any evidence of Khalia Landers and Monica Harrison being shown
          photographs of each other and failing to identify one another.

       D. Any evidence showing that the government had phone records [noting contact]
          between the Defendant and any of the above-mentioned individuals.

       E. Any evidence showing that other parties made statements that any of the above-
          mentioned individuals, in Footnote 3, were involved with the Defendant in
          filling fraudulent prescriptions.

       F. Any evidence of an immunity agreement with any witness whether formal or
          informal.

(Doc. No. 364 at 5 n.6.) Furthermore, the “individuals mentioned in footnotes 2 and 3” of

Document 364 are people Defendant claims Harrison identified as additional pseudo-patients, and

Shineace Lee is an individual Harrison believed Defendant purchased prescriptions from. (Doc.

                                               58
           Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 59 of 62




No. 364 at 2-3 nn.2, 3.) None of these individuals, however, testified at Defendant’s trial.

           As discussed in Section III.A.1.c supra, the Court has already denied similar requests by

Defendant. (See Doc. No. 310 at 4-6.) Previously, he filed a Motion and Amended Motion to

Compel the Government to produce similar materials about these individuals. (See Doc. Nos. 298,

304.) In a six-page Order, the Court explained why Defendant is not entitled to these materials,

stating:

           Defendant’s Motions contain a lengthy list of names about which he seeks
           information, including Kenya Hollands, Brittany Rivera, Shineace Lee, Joyce
           Johnson, Monica Harrison, Khalia Landers, Dr. William Burch, Ramira Williams,
           Valerie Felder, Bruce McGrier, Alonzo Allison, Keith Covington, Terrance Carter,
           Shante Watson, Ihsanulla Maaf, Auguste Witherkeen, Asha Webb, Gregory Scales,
           Derrick Suggs, Paul Scota, and Agent Gobbons. (Doc. Nos. 298, 305.) He
           essentially wants all information on these persons in the Government’s possession
           to be turned over to him.

           ...

           The majority of the remaining information that Defendant requests in his Motion
           pertains to individuals who were not called to testify at trial and/or who were not
           part of the charges on which Defendant was convicted. (Doc. No. 298 ¶ 4(c), (d),
           (e), (j), (k), (m), (u), (v), (x).) Thus, the information is not subject to disclosure and
           there is no legal basis to require the Government to provide Defendant with these
           documents.

           Finally, Defendant has not made a showing that any of the requested documents are
           material to his guilt nor has he provided a legal basis for the considerable amount
           of his post-conviction discovery requests in this case. Defendant received a vast
           amount of documents throughout his trial, including Jencks and Giglio material,
           and had the opportunity to cross-examine the Government’s witnesses in depth at
           his trial. Thus, Defendant’s Motions (Doc. Nos. 298, 304) will be denied.

(Id. at 4-5.)

           Defendant still “essentially wants all information on these persons in the Government’s

possession to be turned over to him.” (Id. at 4.) The Government provided Defendant with a vast

amount of information in this case, including “reports of interviews and proffers” with Harrison

and Landers, information on Landers’s mental condition, the grand jury testimony of Agents Smith

                                                      59
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 60 of 62




and Gobin, and reports of interviews, grand jury testimony or immunity and plea agreements of

all witnesses who testified at trial. (Doc. No. 374 at 12; see also Doc. Nos. 298 ¶ 4(c), (d), (e), (j),

(k), (m), (u), (v), (x); 402 at 1; 410 at 2-3.) Moreover, as the Court explained in its previous Order,

Defendant is not entitled to materials “pertain[ing] to individuals who were not called to testify at

trial and/or who were not part of the charges on which Defendant was convicted.” (Doc. No. 310

at 5.) In sum, the evidence Defendant seeks in his Motion to Compel either has been provided to

him or the Government is not required to provide. For these reasons, his Motion to Compel (Doc.

No. 405) will be denied.

       E.      Defendant’s Motion to Dismiss Will Be Denied

       Finally, on June 1, 2021, Defendant filed a Motion to Dismiss for Government Interference

with Defense Access to Witnesses. (Doc. No. 423.) In the Motion, he contends the Government

instructed two witnesses—Defendant’s sister Marquita Fields and his wife Khalia Landers—not

to talk with him. (See id. at 3.) In support, he cites portions of the witnesses’ trial testimony

wherein they affirmed a Government attorney told them not to discuss the case with anyone,

including Defendant, and they abided by the direction. (See Doc. No. 271 at 21 ¶¶ 11-23; 22

¶¶ 3-5; 81 ¶¶ 10-12; 82 ¶ 21 to 83 ¶ 21).

       “Generally, because witnesses belong neither to the defense nor to the prosecution, both

must have equal access to witnesses before trial.” United States v. Bryant, 655 F.3d 232, 238 (3d

Cir. 2011) (quotation marks and citation omitted). But a defendant’s due process rights are not

“violated when a potential witness freely chooses not to talk; a witness may of [her] own free will

refuse to be interviewed by either the prosecution or the defense.” Id. at 239 (quotation marks and

citation omitted). Thus, a Government request that a witness not disclose information falls short

of “affirmative steps to restrict or stop witnesses from conferring with the defense” and does not

violate due process. Id. at 238.
                                                  60
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 61 of 62




       Here, the Government did not interfere with Defendant’s access to witnesses Marquita

Fields or Khalia Landers. First, Fields testified that she was advised not to speak with Defendant

prior to being interviewed by federal agents on July 9, 2014. (See Doc. No. 271 at 21 ¶¶ 2-16.)

The Government’s request was justified and did not interfere with Defendant’s access to witness

Fields because the interview occurred while his investigation was ongoing and before his arrest in

2015. (See Doc. No. 430 at 4.) Further, Defendant does not claim witness Fields was told not to

speak with him after the investigative interview. Thus, the Government did not actively inhibit

Defendant’s access to his sister.

       Second, the Government did not interfere with Defendant’s access to Landers. Landers

explained that she did not communicate with Defendant because her attorney “didn’t think that

that would be a good idea.” (Doc. No. 271 at 83 ¶¶ 3-4.) She also noted that her separation order

with Defendant prohibited her from interacting with him. (See id. ¶¶ 15-16.) The advice from

Landers’s attorney and her separation order with Defendant show that Landers freely chose not to

talk with Defendant and not that the Government interfered with Defendant’s access to her. For

these reasons, Defendant’s Motion to Dismiss (Doc. No. 423) will be denied.

       F.      Defendant’s Request for a Post-Trial Evidentiary Hearing Will Be Denied

       Defendant requests an evidentiary hearing on his post-trial Motions. (See, e.g., Doc. No.

415 at 2.) But based on his allegations and a careful review of his Motions, a hearing is not

required. He offers no evidence of Brady or Giglio violations by the Government, and the

purported newly discovered evidence does not meet the standard to grant him a new trial. Further,

he has not shown the Court should reconsider its prior rulings or acquit him on his three

convictions. All in all, Defendant’s Motions are an attempt to retry his case and nothing in his

Motions suggest that a hearing on the Motions is required. This Court has had numerous hearings



                                               61
        Case 2:15-cr-00129-JHS Document 433 Filed 08/31/21 Page 62 of 62




with Defendant after trial (see Doc. Nos. 279, 295, 324, 344, 420), and no further hearings are

required. Appropriate rulings can and have been made on all his filings to date.

IV.    CONCLUSION

       For all of the foregoing reasons, Defendant’s nineteen post-trial Motions (Doc. Nos. 359,

360, 361, 362, 363, 364, 365, 366, 367, 368, 369, 373, 376, 395, 396, 405, 418, 423, 424) will be

denied. An appropriate Order follows.




                                               62
